Case 2:18-cv-07480-JAK-MRW Document 202 Filed 11/12/19 Page 1 of 76 Page ID #:4651




 1 PAUL A. LEVIN (State Bar No. 229077)
   MORTGAGE RECOVERY LAW GROUP LLP
 2 700 North Brand Boulevard, Suite 830
 3 Glendale, California 91203
   TELEPHONE: (818) 630-7900 FASCIMILE: (818) 630-7920
 4 EMAIL:       plevin@themrlg.com
 5
   ETAN MARK (admitted pro hac )
 6 DONALD J. HAYDEN (admitted pro hac )
 7 MARK MIGDAL & HAYDEN
   80 SW 8th Street, Suite 1999
 8 Miami, Florida 33130
 9 TELEPHONE: (305) 374-0440
   EMAIL:       etan@markmigdal.com
10              don@markmigdal.com
11
   Attorneys for Plaintiffs
12
13                      UNITED STATES DISTRICT COURT
        CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
14
15 MICHAEL LAVIGNE, et al.,             CASE NO. 2:18-cv-07480-JAK (MRWx)
16               Plaintiffs,                   [Related Case 2:13-cv-02488-BRO-RZ]
17
          vs.                                  AMENDED COMPLAINT
18
19 HERBALIFE INTERNATIONAL OF                  Assigned to Hon. John A. Kronstadt,
   AMERICA, INC.,                              Courtroom 10B
20
21          Defendant.
22
23
                                    INTRODUCTION
24
25        1.     Herbalife International of America, Inc. (“Herbalife”) calls it the Circle
26 of Success. You build your life around a series of scripted, highly emotional, day or
27
28

                               PLAINTIFFS’ AMENDED COMPLAINT
Case 2:18-cv-07480-JAK-MRW Document 202 Filed 11/12/19 Page 2 of 76 Page ID #:4652




 1 weekend long events; you attend one of these events every month; between events
 2
     you participate in a series of mini-events that feed into the big events. “This business
 3
     builds itself,” you’re told. Follow the path — and follow instructions — and you'll
 4
 5 achieve the same success as the “experts” Herbalife so vigorously promotes.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22         2.     Herbalife actively promotes the Circle of Success fraud directly to its
23
     distributors and encourages those distributors to promote the events to others. It then
24
     provides the stage (literally) for these experts to make their fraudulent statements
25
26 and omissions to tens of thousands of unsuspecting distributors annually.
27
28
                                                     2
                                    PLAINTIFFS’ AMENDED COMPLAINT
Case 2:18-cv-07480-JAK-MRW Document 202 Filed 11/12/19 Page 3 of 76 Page ID #:4653




 1         3.     This action seeks recovery from a corrupt organization of individuals
 2
     and entities who act together, using misrepresentation and deceit, to sell access to a
 3
     series of emotionally manipulative live events.
 4
 5         4.     The events are pitched as the guaranteed pathway to attaining life
 6
     changing financial success with the multi-level marketing business opportunity sold
 7
 8 by Defendant Herbalife. Events are held each month in dozens of locations across
 9 the country, and range in size from 100 to 20,000 attendees.
10
           5.     Herbalife business opportunity participants are told that they must
11
12 "attend every event" if they want to be successful; and that they must "qualify" for
13 special treatment at these events by making large monthly purchases of Herbalife's
14
     products.
15
16         6.     Defendant Herbalife and many of its most active and highest-ranking

17 members (the “Featured Speakers”) jointly produce, market and sell these events in
18
     close association. The intricately coordinated pattern of manipulation keeps victims
19
20 under the thrall of a harmful illusion manufactured by Herbalife.
21         7.     On or about October 26, 2011, from the stage of that year’s largest
22
     event, Featured Speaker Mark Addy concisely stated the credo that is used to deceive
23
24 thousands of Herbalife distributors and potential recruits in the U.S. every year: “If
25 you go to all the events, you qualify for everything — you will get rich.” This mantra
26
   has been repeated thousands of times over the past decade by the Featured Speakers
27
28
                                                    3
                                   PLAINTIFFS’ AMENDED COMPLAINT
Case 2:18-cv-07480-JAK-MRW Document 202 Filed 11/12/19 Page 4 of 76 Page ID #:4654




 1 in close collaboration with Herbalife.
 2
           8.     The Plaintiffs here, each of whom has spent thousands of dollars
 3
     attending these events, have received no financial benefit from doing so, despite
 4
 5 Herbalife’s continuous barrage of guarantees to the contrary.
 6
           9.     If Herbalife told the truth — that there is no correlation between
 7
 8 financial success and event attendance, — no reasonable person, including Plaintiffs,
 9 would have attended Circle of Success events, paid for tickets to Circle of Success
10
     events, and paid for incidental expenses (such as hotel and airfare) to attend Circle
11
12 of Success events.
13         10.    The Circle of Success does not produce financial success for business
14
     opportunity participants, and Herbalife knows it.
15
16         11.    Plaintiffs seek damages and injunctive relief against the corrupt

17 organization of individuals and entities who sell, operate, and compel participation
18
     in the Circle of Success.
19
20
                                 JURISDICTION AND VENUE
21
           12.    This Court has jurisdiction over this action pursuant to 28 U.S.C.
22
23 § 1331, as Plaintiffs assert claims under 18 U.S.C. § 1962(c) and 18 U.S.C.
24
     § 1962(d).
25
           13.    This Court may exercise supplemental jurisdiction over Plaintiffs’ state
26
27 law claims pursuant to 28 U.S.C. § 1367.
28
                                                    4
                                    PLAINTIFFS’ AMENDED COMPLAINT
Case 2:18-cv-07480-JAK-MRW Document 202 Filed 11/12/19 Page 5 of 76 Page ID #:4655




 1         14.    This Court has personal jurisdiction over Herbalife by virtue of
 2
     Herbalife’s extensive business operations in California, its Los Angeles
 3
     headquarters; and its selection of this forum, and the substantive law of this forum,
 4
 5 in its consumer contracts.
 6
           15.    Venue is proper in the United States District Court for the Central
 7
 8 District of California pursuant to 28 U.S.C. § 1391, because substantial events giving
 9 rise to this Complaint took place in this District and because the Defendants
10
     compelled transfer of this action to this District from the Southern District of Florida.
11
12                                         PARTIES

13         16.    Defendant Herbalife International of America, Inc. (“Herbalife”) is
14
     a Nevada corporation with its principal place of business in Los Angeles, California.
15
16 It is a wholly-owned subsidiary of Herbalife Nutrition, Ltd., a publicly traded
17 company. Defendant Herbalife International of America, Inc. is responsible for the
18
     marketing and promotion of events within the United States. It is also the entity
19
20 responsible for the operation and coordination of all of Herbalife’s corporate events
21 within the United States.
22
         17. Plaintiff Patricia Rodgers is an individual who resides in Miami,
23
24 Florida. Ms. Rodgers signed up to be an Herbalife distributor June 23, 2010, and
25 attended numerous Circle of Success events.
26
         18. Plaintiff Jeff Rodgers is an individual who resides in Miami, Florida.
27
28
                                                      5
                                    PLAINTIFFS’ AMENDED COMPLAINT
Case 2:18-cv-07480-JAK-MRW Document 202 Filed 11/12/19 Page 6 of 76 Page ID #:4656




 1 Mr. Rodgers did not sign Herbalife’s “Application for International Distributorship”
 2
     but did actively pursue the Herbalife business opportunity and attended numerous
 3
     Circle of Success events.
 4
 5         19.   Plaintiff Izaar Valdez is an individual who resides in Miami, Florida.
 6
     Ms. Valdez signed up to be an Herbalife distributor on June 14, 2008, and again on
 7
 8 March 22, 2013, and attended numerous Circle of Success events.
 9         20.   Plaintiff Jennifer Ribalta is an individual who resides in Palm Harbor,
10
     Florida. Ms. Ribalta signed up to be an Herbalife distributor February 14, 2011, and
11
12 attended numerous Circle of Success events.
13                          SUBSTANTIVE ALLEGATIONS
14
     I.    MAKING MONEY WITH HERBALIFE
15
16         21.   None of Herbalife’s top distributors, past or present, has built a

17 significant income by retailing Herbalife’s products according to Herbalife’s rules
18
     as they exist today. Defendant and the Featured Speakers have actual knowledge that
19
20 — despite their incessant misleading claims to the contrary — event attendance is
21 not a viable path to financial success in the Herbalife business opportunity.
22
          22. Yet, at event after event, Herbalife promotes a steady stream of
23
24 speakers who claim that they can teach you how to be a successful distributor by
25 focusing on event attendance.
26
         23. The chain recruiting aspect of the Herbalife business opportunity also
27
28
                                                   6
                                   PLAINTIFFS’ AMENDED COMPLAINT
Case 2:18-cv-07480-JAK-MRW Document 202 Filed 11/12/19 Page 7 of 76 Page ID #:4657




 1 produces dismal results for participants. According to the analysis included in the
 2
     FTC’s 2016 against the company:
 3
        •   80% of distributors failed to entice a single new recruit into the scheme.
 4
        •   43% of those who had succeeded in recruiting a new participant, had
 5          nevertheless received no compensation from the company.
 6      •   More than half of the top 13% of distributors grossed less than $300 per year
 7          in payments from the company.
            See Exhibit 1.
 8
 9          24.   Although Herbalife’s compensation plan includes eleven levels of
10
     distributors, there are effectively two classes of Herbalife participants: the
11
12 infinitesimally small percentage of “haves,” insiders who will trumpet alleged
13 successes and “you can do it too” encouragement; and the “have-nots,” outsiders
14
     comprising over 99 percent of all Herbalife participants.
15
16          25.   Of the millions of people around the globe who have been duped over

17 the last four decades into investing substantial sums to pursue Herbalife’s business
18
   opportunity, fewer than 200 have achieved anything resembling the kind of lifestyles
19
20 that are the steady refrain of Herbalife’s marketing messages. These 200, the top
21 rungs of the President’s Team, receive most of the recruiting rewards paid out by
22
   Herbalife. The President’s Team members conspire to keep themselves on the top of
23
24 the pyramid and to prevent their share of the take from being diluted.
25          26.   Herbalife promotes the fetishized narrative surrounding the income
26
     claims of these President’s Team members. President’s Team members are cast as
27
28
                                                   7
                                   PLAINTIFFS’ AMENDED COMPLAINT
Case 2:18-cv-07480-JAK-MRW Document 202 Filed 11/12/19 Page 8 of 76 Page ID #:4658




 1 former dropouts, vagrants, bartenders, flight attendants, nurses, teachers, single
 2
     mothers, used car salesmen, bus drivers, and college volleyball players — each of
 3
     whom has achieved astounding success through Herbalife and through religious
 4
 5 attendance of Circle of Success events.
 6
           27.    These President’s team members are paraded around the country as the
 7
 8 Featured Speakers at event after event. But the “success” of these Featured Speakers
 9 is largely attributable to some combination of illegal or impermissible activity; none
10
     of which is disclosed to Circle of Success attendees.
11
12                             Reliance on Banned Methods

13         28.    For example, many Featured Speakers built large portions of their
14
     downlines relying on highly aggressive lead generation techniques that were banned
15
16 by Herbalife six years ago as scrutiny of the company’s business practices increased.
17 These systems relied on mass marketing the Herbalife opportunity as a “work from
18
     home” internet system, and on charging distributors thousands of dollars a month to
19
20 obtain leads generated through this deceptive advertising.
21         29.    These internet lead generation systems were descended from similar
22
     marketing techniques, long prominent among top distributors, which relied
23
24 extensively on large-scale direct mail campaigns.
25         30.    Herbalife’s stipulated settlement with the FTC fundamentally changes
26
     the way Herbalife operates by requiring distributors to prove retail sales and by
27
28
                                                    8
                                   PLAINTIFFS’ AMENDED COMPLAINT
Case 2:18-cv-07480-JAK-MRW Document 202 Filed 11/12/19 Page 9 of 76 Page ID #:4659




 1 forbidding standard practices such as using images containing, “opulent mansions,
 2
     private helicopters, private jets, yachts, exotic automobiles.” Yet the Featured
 3
     Speakers who are still recognizing the residual benefits from these banned methods
 4
 5 do not disclose that their downline was created in the first instance using these
 6
     methods. Instead they continually defraud unsuspecting participants into believing
 7
 8 that the key to their success was — and is — event attendance and the Circle of
 9 Success.
10
                                          Roll-up
11
12         31.   Many Featured Speakers became wealthy by relying on the tens of

13 thousands of people who fail or drop out of the Herbalife business opportunity each
14
     year. The downlines recruited by these drop-outs, often consisting of their own
15
16 friends and family, are “rolled up” the scheme — greatly advantaging those at the
17 top. Similarly, multi-level compensation is rolled up when a downline distributor
18
     fails to “qualify” for their full check by making the requisite monthly product
19
20 purchases required by Defendant.
21         32.   Many top earning Featured Speakers have had the advantage of
22
     absorbing decades worth of Herbalife’s 50% plus churn rate. Prospects and new
23
24 recruits will not have that same opportunity when pursuing their own Herbalife
25 business. Yet when promoting their allegedly lavish lifestyles, these Featured
26
   Speakers fail to disclose that a significant source of their income was generated by
27
28
                                                    9
                                  PLAINTIFFS’ AMENDED COMPLAINT
     Case 2:18-cv-07480-JAK-MRW Document 202 Filed 11/12/19 Page 10 of 76 Page ID
                                      #:4660



 1 downline recruits quitting, or failing to satisfy purchase requirements, not by any
 2
     affirmative act or conduct on their own part.
 3
                                           Stacking
 4
 5         33.    Some of the biggest Herbalife downlines are grown and maintained by
 6
     “stacking” the line with distributors, at key positions, who are essentially empty
 7
 8 proxies of the upline. Controlling multiple points of an Herbalife downline
 9 organization facilitates the naked manipulation of the compensation scheme. The
10
     FTC alleged one telling example of this endemic practice among Herbalife’s most
11
12 successful distributors:
13                Savvy Distributors have figured out ways to use the
14                recruiting reward structure to reap rewards, even without
                  profitable retail sales. For example, during the years 2009–
15
                  14, one top Distributor paid over $8 million for product
16                (with a total Suggested Retail Price of over $16 million)
17                which the Distributor purchased in the names of various
                  downline members, thereby generating additional rewards
18
                  and qualifying for higher payments from Defendants. This
19                Distributor then donated all of this product to charity,
20                rather than attempting to sell it. The Distributor generated
21                enough rewards through these purchases to make a net
                  profit, without even selling the products.
22
23                See Exhibit 1 ¶ 86.
24
           34.    Stacked downlines are the norm for Herbalife President’s Team
25
26 members, but Herbalife never discloses this to potential recruits.
27
28
                                                     10
                                   PLAINTIFFS’ AMENDED COMPLAINT
     Case 2:18-cv-07480-JAK-MRW Document 202 Filed 11/12/19 Page 11 of 76 Page ID
                                      #:4661



 1                                       Nepotism
 2
           35.   The children and family of Herbalife’s President’s Team members are
 3
     artificially placed in high-ranking positions throughout the scheme. In promotional
 4
 5 materials and at Circle of Success events, family members hold themselves out as
 6
     having achieved high incomes by adhering to the Circle of Success and by
 7
 8 religiously attending and qualifying for special treatment at all events.
 9         36.   For example, Featured Speaker John Tartol, a top earning distributor
10
     and member of Herbalife’s parent entity’s board of directors, has at least twelve
11
12 members of his family highly placed within his downline; all boast about their
13 achievements at Circle of Success events across the country, telling others that they
14
     can do the same.
15
16         37.   But the children of President’s Team members who become President’s

17 Team members themselves do not work the plan as explained to new recruits. They
18
     are stacked into preexisting downlines. Their Herbalife recruiting compensation
19
20 checks are largely detached from their own efforts. This experience cannot be
21 replicated by new recruits who lack connection to high-level Herbalife insiders, yet
22
   the income claims made by these members are a significant part of Herbalife’s
23
24 business opportunity sales pitch. Yet while promoting these individuals, Herbalife
25 never discloses the true source of their so-called “success” within the business.
26
27
28
                                                   11
                                  PLAINTIFFS’ AMENDED COMPLAINT
     Case 2:18-cv-07480-JAK-MRW Document 202 Filed 11/12/19 Page 12 of 76 Page ID
                                      #:4662



 1                         Pre-opening International Markets
 2
           38.   Herbalife affords some Featured Speakers the opportunity to pre-open
 3
     markets outside of the United States. Herbalife’s products and business opportunity
 4
 5 are currently available in more than ninety countries. In many of those countries,
 6
     members of the President’s Team were permitted (through the conspicuous non-
 7
 8 enforcement of Herbalife’s rules) to enter the market and start building downline
 9 sales organizations before the market was officially open. This selective
10
     enforcement allows preferred distributors to claim a place at the top of the
11
12 compensation structure in a given country — assuring that virtually all recruiting
13 and sales within that country will generate commissions for these distributors. Yet
14
     while promoting these individuals, Herbalife never discloses that they achieved so-
15
16 called “success” in Herbalife by leveraging an opportunity that the overwhelming
17 majority of distributors would never have.
18
           39.   The limitations on unfair business practices put in place by the FTC’s
19
20 permanent injunction against the Defendant do not apply to volume purchases
21 originating outside of the United States.
22
                                   Money Laundering
23
24       40. Large “stacked” downlines in conjunction with high volume cross

25 border transactions presents the opportunity for top distributors to generate illegal
26
   profits impossible for new recruits. Receiving compensation for purchasing
27
28
                                                  12
                                  PLAINTIFFS’ AMENDED COMPLAINT
     Case 2:18-cv-07480-JAK-MRW Document 202 Filed 11/12/19 Page 13 of 76 Page ID
                                      #:4663



 1 products creates an obvious opportunity and incentive to launder illicit monies
 2
     through the scheme.
 3
           41.    Money comes into a downline organization as product purchases and
 4
 5 goes out as legitimized dollar-denominated commission checks from a global
 6
     company with a New York Stock Exchange listing.
 7
 8                                   Currency Arbitrage

 9         42.    Certain President’s Team members have profited greatly from an
10
     undisclosed currency arbitrage scheme. The complex arrangement involved a very
11
12 favorable exchange rate that Herbalife utilized to convert Venezuelan bolivar
13 purchases into U.S. dollar commission checks, effectively turning the purchase of
14
     Herbalife products into a profitable method of transferring money out of Venezuela
15
16 despite their strict capital controls.
17         43.    The existence of this method of operation was never disclosed to new
18
     recruits as an income tool, though the income and lifestyle claims of distributors
19
20 utilizing the method were frequently included among the testimonials presented at
21 Circle of Success events.
22
                                     The Tools Business
23
24         44.    A large percentage of the wealth amassed by President’s Team

25 members came from selling leads, systems, trainings, websites, marketing materials,
26
   mentoring group access, private events, etc. directly to recruits. These side
27
28
                                                   13
                                    PLAINTIFFS’ AMENDED COMPLAINT
     Case 2:18-cv-07480-JAK-MRW Document 202 Filed 11/12/19 Page 14 of 76 Page ID
                                      #:4664



 1 businesses, collectively known as the “tools business,” are fully detached from
 2
     Herbalife’s compensation plan.
 3
           45.   Herbalife does not disclose when the mansions, exotic automobiles,
 4
 5 yachts, and helicopters used in the Featured Speakers’ Circle of Success marketing
 6
     efforts were in fact funded by these supplementary sources of income, nor does
 7
 8 Herbalife disclose that the very methods that these Featured Speakers used to attain
 9 their standing in the Herbalife business are currently banned.
10
                                   Broke and Bankrupt
11
12         46.   Many of the income claims made by the Featured Speakers at Circle of

13 Success events are altogether false. It is not unusual for top distributors to be
14
     struggling to survive financially, while boasting from the Circle of Success stage
15
16 about the life changing financial security of their large Herbalife incomes.
17         47.   For example, Featured Speaker Michael Burton tells the story of his
18
     success at Herbalife events across the country. On June 22, 2013 Mr. Burton was the
19
20 guest speaker at the Miami Success Training Seminar, speaking to members and
21 recruits about the “financial freedom” he had attained via his Herbalife business. See
22
   Exhibit 2.
23
24        48. The next month Michael Burton filed for bankruptcy protection in the

25 United States Bankruptcy Court for the Eastern District of Texas, Case No. 13-
26
   41669.
27
28
                                                   14
                                  PLAINTIFFS’ AMENDED COMPLAINT
     Case 2:18-cv-07480-JAK-MRW Document 202 Filed 11/12/19 Page 15 of 76 Page ID
                                      #:4665



 1          49.   Herbalife sporadically requires Featured Speakers to pair their claims
 2
     of enormous incomes with ineffective “results not typical” style disclaimers; but
 3
     frequently the claimed results are not just atypical... they are fictional.
 4
 5          50.   The Herbalife success story is a fraud; a predatory scheme intentionally
 6
     rigged against newcomers playing by the rules. The success claimed — and
 7
 8 promised — by Herbalife and its Featured Speakers at Circle of Success events
 9 across the country is impossible to attain under its own terms.
10
     III.   THE HERBALIFE EVENT CYCLE
11
12          51.   Herbalife aggressively encourages Plaintiffs and prospective Class

13 Members to attend a relentless cycle of highly repetitive Circle of Success events
14
     which the Featured Speakers use as the platform for their lies.
15
16          52.   Since its founding in the 1980s, Herbalife has relied on live events for

17 both recruitment and retention. Live events are built around the persuasive power of
18
     the personal success testimonial. Herbalife founder Mark Hughes consistently
19
20 emphasized the importance of this tool.
21          53.   According to Mr. Hughes, only 25% of an event should be devoted to
22
     information about Herbalife’s products and marketing plan, while the remaining
23
24 75% should be reserved for success testimonials. The informational part of the
25 meeting was intended only as a setup for the emotionally manipulative testimonials.
26
         54. At an Herbalife training event posted to YouTube, Mr. Hughes
27
28
                                                      15
                                     PLAINTIFFS’ AMENDED COMPLAINT
     Case 2:18-cv-07480-JAK-MRW Document 202 Filed 11/12/19 Page 16 of 76 Page ID
                                      #:4666



 1 explained his theory on the subject:
 2
                 The more people that you can hear from, and the more
 3               different backgrounds you hear; and the more different
 4               circumstances, and where they were, and where they came
                 from; and what their first month’s income was, and what
 5
                 it is now; the more eyes that you can see; the more
 6               somebody, and there’s going to be somebody today that
 7               you’re going to see and you’re going to say, ‘If that person
 8               can do it, I can do it.’ And that’s the most important thing
                 that can happen to you in Herbalife.
 9
10         55.   Herbalife has swelled its revenues by relying on a river of “and you can
11
     too” personal success testimonials. The density, and seeming sincerity, of these
12
13 income testimonials can overwhelm the resistance of even the most skeptical
14 prospect.
15
           56.   Featured Speakers constantly reiterate the central importance of
16
17 attending Circle of Success events and of getting guests and prospects to do the same.
18               “Our ultimate goal with everything we do in our
19               precess[sic] is getting people plugged into the Herbalife
                 Event Calendar,” President’s Team member Jorge de la
20
                 Concepción Jr.
21
22               Events are the, “FASTEST way to build the BIGGEST
23               checks in the SHORTEST period of time,” President’s
                 Team member Andrea Villegas-Shanahan.
24
25               “There is a DIRECT CORRELATION between the
26               amount of people you bring to an event and your position
                 in the Herbalife Marketing Plan! It is impossible to explain
27
28
                                                   16
                                  PLAINTIFFS’ AMENDED COMPLAINT
     Case 2:18-cv-07480-JAK-MRW Document 202 Filed 11/12/19 Page 17 of 76 Page ID
                                      #:4667



 1               (or re-create) the excitement and impact of 300, 400, 500+
 2               people in a room, all excited and talking about their results
                 and how Herbalife has changed their lives.”
 3
                 See Composite Exhibit 3.
 4
 5         57.   The FTC provided some details about Herbalife’s Circle of Success
 6 event culture:
 7
                Defendants also sponsor numerous events for Distributors
 8
                in both English and Spanish. Many of these events include
 9              live presentations at which speakers boast about the high
10              incomes they earn as Herbalife Distributors. These events
                have names such as “Extravaganzas,” “Leadership
11
                Development Weekends,” and “Success Training
12              Seminars. Defendants strongly encourage Distributors to
13              attend these events, which often require Distributors to pay
14              an attendance fee and/or purchase a minimum amount of
                product from Herbalife.
15
16               Defendants craft the agendas and select the speakers who
17               present at these events. Speakers are usually chosen from
                 among the very small percentage of Herbalife participants
18
                 who have reached the highest status levels of the Herbalife
19               organization. The presentations made by the selected top
20               Distributors repeatedly emphasize that Distributors are
                 likely to earn substantial income through Herbalife, and
21
                 that Distributors’ income potential is limited only by their
22               own efforts.
23
24               See Exhibit 1 ¶¶ 30-31.

25         58.   At every event, Herbalife promotes the importance of attending the next
26
     event in a preset agenda item called either “Next Steps” or “Last Five Minutes.”
27
28
                                                    17
                                   PLAINTIFFS’ AMENDED COMPLAINT
     Case 2:18-cv-07480-JAK-MRW Document 202 Filed 11/12/19 Page 18 of 76 Page ID
                                      #:4668



 1         59.   On April 23, 2013, an Herbalife employee circulated a set of
 2
     presentations to various Featured Speakers with the following instructions: “You
 3
     may share these with your Members and use them in all Nutrition Club trainings.”
 4
 5 One of those presentations — “Duplication: How to Create Personal Growth” — is
 6
     attached as Exhibit 4.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22                                (slide from Exhibit 4)
23
           60.   Defendant and the Featured Speakers claim that financial success is
24
     “COMPLETELY DEPENDENT” on participation in the Circle of Success; a false
25
26 and wholly uncorroborated assertion.
27
           61.   Three months a year Herbalife produces its own large-scale events: two
28
                                                  18
                                 PLAINTIFFS’ AMENDED COMPLAINT
     Case 2:18-cv-07480-JAK-MRW Document 202 Filed 11/12/19 Page 19 of 76 Page ID
                                      #:4669



 1 regional $100 “Leadership Development Weekends” in April and October, and a
 2
     national $120 “Extravaganza” each July.
 3
           62.   In January, Herbalife produces a hybrid event called the “January
 4
 5 Kickoff.”
 6
           63.   The rest of the year, Herbalife relies on distributor-run events called
 7
 8 Success Training Seminars, or “STSs.”
 9         64.   Herbalife publishes “Speaker Guidelines” and purports to require any
10
     speaker who speaks at an Herbalife event to follow those guidelines.
11
12         65.   Pursuant to the Speaker Guidelines, any speaker at any event must use

13 “approved template(s), current logos and trademarks, and approved nomenclature.”
14
     Further, Herbalife requires that any earnings claim “that cannot be easily obtained
15
16 from BizWorks” must be substantiated. By way of example, “if you want to talk
17 about your earnings from your Nutrition Club, you must provide written proof of
18
     your earnings, such as receipts for Attendee Fees.” Attached hereto as Exhibit 5 is
19
20 a copy of Herbalife’s speaker guidelines.
21         66.   In fact, Herbalife does not enforce these guidelines. It does not require
22
     substantiation of statements made at events (for example, it does not require its
23
24 Featured Speakers to substantiate claims that events attendance was critical to their
25 success). Further, according to Herbalife’s corporate representative, Herbalife does
26
   not require pre-approval for statements made at STS events, because of the sheer
27
28
                                                   19
                                  PLAINTIFFS’ AMENDED COMPLAINT
     Case 2:18-cv-07480-JAK-MRW Document 202 Filed 11/12/19 Page 20 of 76 Page ID
                                      #:4670



 1 “number of events.” In other words, it would just be too much work to require
 2
     compliance.
 3
                                           The STS
 4
 5         67.     The STS is the most common Herbalife event. For eight months a year,
 6
     distributors are pressured to attend their semi-local STSs, which range in cost from
 7
 8 $20 to $50. Herbalife provides food and marketing assistance to officially
 9 recognized STS events, including promoting these events on myherbalife.com, a
10
     website registered to Herbalife. Tickets to these events are sold by an amorphous
11
12 group of President’s Team distributors that are most commonly referred to simply
13 as “the leadership.” According to Defendant Herbalife, “the Success Training
14
     Seminar (STS) is designed to teach expert techniques for achieving business
15
16 success.” Attached hereto as Exhibit 6 is a copy of the relevant excerpt from
17 myherbalife.com.
18
           68.     The STS has a long history at Herbalife. During the tenure of Mr.
19
20 Hughes, the STS was held up to three times a week at no cost to the distributor. In
21 the years following Mr. Hughes’ death — as the company first stagnated, and then
22
   turned all its efforts towards “work from home” lead generation systems — the STS
23
24 was a slow growing, once a month, corporate sponsored event.
25         69.     This changed in 2009. One of Herbalife’s original distributors, Featured
26
     Speaker Cody Morrow, gave an extensive presentation on the history and future of
27
28
                                                     20
                                    PLAINTIFFS’ AMENDED COMPLAINT
     Case 2:18-cv-07480-JAK-MRW Document 202 Filed 11/12/19 Page 21 of 76 Page ID
                                      #:4671



 1 the STS at the 2013 “Future President’s Team Retreat” in Boca Raton. According to
 2
     that presentation, the growth arc of the STS substantially changed in 2009 when top
 3
     members of the President’s Team, spearheaded by Featured Speaker Dan Waldron,
 4
 5 “took ownership” of the STS event structure. Attached as Exhibit 7 is a copy of that
 6
     presentation.
 7
 8         70.   This decision to shift swaths of STS responsibility to the Featured

 9 Speakers was done in close collaboration with Herbalife.
10
           71.   Featured Speaker Tommy Gioiosa testified that the 2009 revitalization
11
12 of the STS under leadership control brought Herbalife back from the “low time” it
13 experienced in the years following the death of Mr. Hughes.
14
           72.   At the beginning of this decade, as the Company transitioned away
15
16 from its reliance on “work from home” systems, the STS became increasingly
17 important as a driver of recruitment. Herbalife’s push for $1 billion in North
18
     American revenues, dubbed “Mission 1 Billion” by the company, was to be achieved
19
20 by “riding the wave” of exponential STS growth.
21         73.   Edition No. 150 of Herbalife Today, a promotional magazine
22
     distributed by Herbalife online and through the mails, contained a cover article
23
24 entitled, STS 100K in 2011: Catch the Wave. Attached as Exhibit 8 is a copy of that
25 Herbalife Today article.
26
27
28
                                                  21
                                  PLAINTIFFS’ AMENDED COMPLAINT
     Case 2:18-cv-07480-JAK-MRW Document 202 Filed 11/12/19 Page 22 of 76 Page ID
                                      #:4672



 1               If you’re wondering how to boost your Herbalife business,
 2               but you’ve yet to attend a Success Training Seminar
                 (STS), now’s the time! These crucial events provide you
 3
                 with the skills you need to take it to the next level. After
 4               all, with the right training, anything is possible, especially
 5               when it comes to setting new records, like being the first
                 region ever to reach a billion dollars in sales!
 6
 7         74.   The STS had become the foundation of Herbalife’s intricately
 8
     coordinated Circle of Success event cycle. Local meetings, nutrition clubs, fitness
 9
10 and weight loss challenges, social media posts — all of Herbalife’s so-called “Daily
11 Methods of Operation” — were now aimed at finding prospects to feed into the STS.
12
   From the same Herbalife Today article:
13
14               That’s why the STS’s are the key to help make your
                 business grow, and to helping others achieve success.
15
                 “STS’s are enough to make a new person say, ‘I want to
16               be part of this. I can do this!’” says Mark Matika,
17               Executive President’s Team 15K member, who has been
18               an Herbalife Independent Distributor for more than 29
                 years.
19 See id.
20
21        75.    Long, scripted days of income claims accompanied by loud music,

22 shouting, clapping, hugging, and crying, move the prospect toward “I can do this!”
23
   Just as importantly, the STS is critical to convincing people to keep pouring money
24
25 into the scheme — a monthly reaffirmation of the life changing power of Herbalife’s
26 business opportunity.
27
28
                                                    22
                                   PLAINTIFFS’ AMENDED COMPLAINT
     Case 2:18-cv-07480-JAK-MRW Document 202 Filed 11/12/19 Page 23 of 76 Page ID
                                      #:4673



 1          76.   Herbalife’s STS system is owned and controlled by a web of entities.
 2
     There are currently more than sixty ever-changing U.S. based STS websites
 3
     registered to various distributors. Some of the site registrations are private or
 4
 5 registered to mid-level proxies, but many are registered to one of the President’s
 6
     Team members controlling a local area for Herbalife:
 7
 8      •   STSMiami.com is registered to Featured Speaker Jorge de la Concepción
        •   STSOrlando.com is registered to Featured Speaker Sandy Gioiosa
 9      •   BostonSTS.com is registered to Featured Speaker Jim Tartol
10      •   DallasSTS.com is registered to Featured Speaker Dan Waldron
11      •   OrangeCountySTS.com is registered to Featured Speaker Cody Morrow

12
            77.   STS tickets are purchased online over these sites or can be purchased
13
     on site with cash or credit. For example, attendees of the Central Florida STS
14
15 previously submitted payment to Defendant Tommy and Sandy Gioiosa’s “Gioiosa
16
     Marketing” for event tickets. Currently the tickets are being sold through an entity
17
     called “OrlandoSTS.”
18
19          78.   STS events are run by Featured Speakers but are partially financed by
20
     Herbalife. According to Herbalife’s Senior Director of Sales and Strategy, Bob
21
22 Bogard, Herbalife helps fund STS events and provides products and marketing to
23 sanctioned events.
24
            79.   Herbalife also provides core training materials to Featured Speakers
25
26 running STSs and expects that STSs will be run using a consistent, uniform agenda,
27 provided by Herbalife. All of these training materials are available on Herbalife’s
28
                                                   23
                                   PLAINTIFFS’ AMENDED COMPLAINT
     Case 2:18-cv-07480-JAK-MRW Document 202 Filed 11/12/19 Page 24 of 76 Page ID
                                      #:4674



 1 member website, myherbalife.com.
 2
           80.   While top distributors receive all of the revenue from STS ticket sales,
 3
     they are staffed by a large “Production Team” of business opportunity participants.
 4
 5 These individuals are cajoled into volunteering their time to setup audio equipment
 6
     and chairs, hang banners, assemble welcome kits, and make shakes for the VIP
 7
 8 tables.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22         81.   At Circle of Success events, attendees are encouraged to buy tickets for
23
     future STS events in bulk packages of between five and twenty tickets. STS tickets
24
25 and STS ticket packs are non-refundable.
26
27
28
                                                   24
                                  PLAINTIFFS’ AMENDED COMPLAINT
     Case 2:18-cv-07480-JAK-MRW Document 202 Filed 11/12/19 Page 25 of 76 Page ID
                                      #:4675



 1                           Leadership Development Weekend
 2
           82.    Leadership Development Weekends (“LDW”), currently held in April
 3
     and October, are large regional events sponsored and sold by Defendant Herbalife
 4
 5 in some twenty cities across the country. The weekend long events cost $75 – $110
 6
     to attend and require most participants to travel and stay two nights in a hotel.
 7
 8         83.    The LDW offers the same basic content as the STS with larger venues

 9 and bigger crowds adding to the emotional impact of the event. LDW features
10
     speakers chosen from a small subset of regular STS speakers.
11
12         84.    Defendant Herbalife provides travel and accommodations for the

13 speakers and compensates certain Featured Speakers for their participation in these
14
     events.
15
16         85.    As with the STS, the LDW is staffed by a Production Team of business

17 opportunity participants working uncompensated behind the scenes to produce the
18
     very events they are paying to attend.
19
20         86.    LDW event tickets are non-refundable.

21                             January Spectacular / Kickoff
22
           87.    The January Circle of Success event is a hybrid of the STS and LDW.
23
24 The events tend to be larger and more expensive to attend than the STS; they are
25 often held over two days.
26
          88. Prior to 2014, the event was called “January Spectacular” and it was
27
28
                                                     25
                                    PLAINTIFFS’ AMENDED COMPLAINT
     Case 2:18-cv-07480-JAK-MRW Document 202 Filed 11/12/19 Page 26 of 76 Page ID
                                      #:4676



 1 sponsored and sold directly by Defendant Herbalife. But recently “the leadership”
 2
     has absorbed the event into the STS system and renamed it “January Kickoff.”
 3
     Tickets are now purchased from the same shifting list of top distributor-related
 4
 5 entities and individuals who sell STS tickets to Circle of Success participants.
 6
           89.    Herbalife’s corporate representative testified that Herbalife covers the
 7
 8 major expenses associated with producing these events but allows local leadership
 9 to “collect the revenue from the ticket sales themselves and thus begin the year with
10
     a — potentially a bank for future events, future STSs.” In other words, Herbalife
11
12 bears the cost of the event but allows the local event leadership to sell the tickets and
13 retain the revenue generated from those events. Herbalife expects that the Featured
14
     Speakers will use the proceeds from January Kickoff ticket sales to the to fund
15
16 future, distributor-run events.
17         90.    January Spectacular / Kickoff tickets are non-refundable.
18
                                         Extravaganza
19
20         91.    Extravaganza is billed as “the BIGGEST and MOST IMPORTANT

21 event to attend” on the Circle of Success calendar. See Exhibit 9. The $120 annual
22
   event is attended by some 20,000 business opportunity participants and is produced
23
24 and sold directly by Herbalife.
25         92.    The event features similar content to the STS and LDW. Presentations
26
     and panel discussions are hosted by the same small subset of speakers utilized at the
27
28
                                                    26
                                     PLAINTIFFS’ AMENDED COMPLAINT
     Case 2:18-cv-07480-JAK-MRW Document 202 Filed 11/12/19 Page 27 of 76 Page ID
                                      #:4677



 1 LDWs, but Extravaganzas also feature the direct participation of Defendant
 2
     Herbalife’s corporate executives.
 3
           93.    The excitement generated by so many Circle of Success participants
 4
 5 concentrated in one location is often cited favorably by Herbalife’s executives when
 6
     speaking to analysts and stock market investors. On Herbalife’s second quarter 2017
 7
 8 earnings conference call for example, former CEO Rich Goudis deflected an
 9 analyst’s question about a decrease in North American sales by referencing the
10
     national event.
11
12                “But listen, we came out of July Extravaganza with 21,000
                  people. And we were all extremely moved by the
13                enthusiasm and excitement in the business. It was
14                apparent. It was visible. You could hear it.”
15
           94.    Extravaganza attendance is pushed aggressively by speakers at Circle
16
17 of Success events throughout the year. Extravaganza tickets are available for
18 purchase at STS and LDW registration tables as much as six months prior to the
19
   event.
20
21         95.    Extravaganza attendance requires air travel and a multi-night hotel stay
22
     for the vast majority of attendees — a fact frequently referenced by Featured
23
     Speakers and Herbalife executives during the events. At the 2014 Extravaganza in
24
25 Chicago Herbalife CEO Michael O. Johnson put it like this:
26
27
28
                                                    27
                                   PLAINTIFFS’ AMENDED COMPLAINT
     Case 2:18-cv-07480-JAK-MRW Document 202 Filed 11/12/19 Page 28 of 76 Page ID
                                      #:4678



 1               You spent money to be here, your hard-earned dollars, to
 2               get here this weekend. You got a hotel room, you traveled
                 here with your friends — some of you, many of you, with
 3
                 your family members — you got your kids babysitters; an
 4               expensive proposition to come here and be with us this
 5               weekend. But this is the place where the big picture gets
                 taught. This is the place where you understand about the
 6
                 opportunity.
 7
 8         96.   Extravaganza tickets are non-refundable.
 9       Herbalife Utilizes the Mails and Wires to Promote the Circle of Success
10
           97.   Defendant’s misleading event related promotions and advertising lay
11
12 the foundation for a deceptive echo chamber constantly clattering about the
13
     importance of event attendance.
14
                                         Websites
15
16         98.   Herbalife promotes the Circle of Success via its members-only website
17
     myherbalife.com. Distributors must access this site to purchase products and view
18
     their volume and compensation information. Fliers, videos, and conference calls
19
20 promoting the next event are always available — and often prominently featured —
21
     on myherbalife.com.
22
           99.   Herbalife   publishes   a   Circle    of   Success   focused   website,
23
24 herbalifeevents.com, which is exclusively used by the company to promote events.
25
     The website is always available and posts fliers, videos, and promotions for
26
27 upcoming events.
28
                                                  28
                                  PLAINTIFFS’ AMENDED COMPLAINT
     Case 2:18-cv-07480-JAK-MRW Document 202 Filed 11/12/19 Page 29 of 76 Page ID
                                      #:4679



 1         100. Herbalife      publishes      a        single    purpose     website,
 2
     herbalifeextravaganza.com, devoted to promoting Extravaganza year-round. The
 3
     website is always available and posts pictures, videos, and fliers regarding the
 4
 5 upcoming Extravaganza.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
                 (HerbalifeExtravaganza.com as it appeared July 15, 2015)
19
20                                   Marketing Mail

21         101. Herbalife utilizes a mass marketing sales tool to send frequent
22
     marketing messages to its distributors. The messages are image rich and are sent
23
24 from usa@herbalifemail.com. These mass mailings are sent to most distributors and
25 regularly promote Circle of Success events.
26
27
28
                                                  29
                                 PLAINTIFFS’ AMENDED COMPLAINT
     Case 2:18-cv-07480-JAK-MRW Document 202 Filed 11/12/19 Page 30 of 76 Page ID
                                      #:4680



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11      (Image captured from message sent by usa@herbalifemail.com July 20, 2016)

12         102. Attached as Exhibit 10 is an email sent by Defendant Herbalife to
13 Plaintiff Izaar Valdez on October 7, 2015 from usa@herbalifemail.com. The email’s
14
   content contains a link to an online ticket purchase location and instructs Ms. Valdez
15
16 that:
17               “October is the month to enhance your business!
18
19               Sharpen your skills and take your team to the next level.
                 There is still time to purchase your tickets online for select
20
                 cities. Go to HerbalifeEvents.com for additional details
21               and to see which incredible leaders will be speaking at a
22               city near you and other details.”
23
           103. Attached as Exhibit 11 is email sent by Defendant Herbalife to Plaintiff
24
25 Patti Rodgers on April 8, 2014 from usa@herbalifemail.com. The email has the
26 subject line, “HerbalifeExtravaganza.com — All things Herbalife Extravaganza just
27
28
                                                    30
                                   PLAINTIFFS’ AMENDED COMPLAINT
     Case 2:18-cv-07480-JAK-MRW Document 202 Filed 11/12/19 Page 31 of 76 Page ID
                                      #:4681



 1 a few clicks away!” The message promotes four different Circle of Success events
 2
     and has links to ticket sales, schedules, lists of VIP qualifiers, and Herbalife’s event
 3
     websites. Ms. Rodgers forwarded this message to Mr. Rodgers.
 4
 5                                      Herbalife Emails
 6
           104. Defendant’s employees regularly email distributors directly regarding
 7
 8 events and event promotions utilizing the company’s internal email servers.
 9         105. Attached as Exhibit 12 is an email sent by Herbalife employee Kristin
10
     Fauth on November 14, 2012. The email was sent to thousands of Herbalife
11
12 distributors, including Plaintiff Jen Ribalta, and warned that time was running out to
13 purchase discounted tickets for the 2013 January Spectacular. A flier for the event
14
     attached to the email reads:
15
16                “Ignite Your Business in 2013 With Top-Level Training
                  Herbalife’s best of the best are going city by city to give
17
                  you the best tools and strategies that will accelerate your
18                business”
19
           106. The message encourages recipients to: “Please forward this message to
20
21 ensure your Team get the Early Bird price.”
22
           107. Attached as Exhibit 13 is an email sent by Herbalife employee Kristin
23
     Fauth on August 16, 2013. The email was sent to more than ten thousand Herbalife
24
25 distributors, including Ms. Rodgers and Ms. Ribalta, and promotes the 2013
26
     Extravaganza. The attached flier states that the event will help distributors, “learn to
27
28
                                                     31
                                    PLAINTIFFS’ AMENDED COMPLAINT
     Case 2:18-cv-07480-JAK-MRW Document 202 Filed 11/12/19 Page 32 of 76 Page ID
                                      #:4682



 1 build a more successful business” and that it is “the event that will help you build
 2
     your future.”
 3
                                      Conference Calls
 4
 5         108. Defendant hosts live conference calls to promote specific events and
 6
     the importance of attending Circle of Success events more generally. These
 7
 8 Herbalife hosted calls showcase the event-related advice and testimonials of the
 9 Featured Speakers. Exhibit 8 is an excerpt from a copy of Herbalife Today that lists
10
     the dates and times for seven such “Catch the Wave” calls held in 2011.
11
12         109. Attached as Exhibit 14 is an email sent by Herbalife employee Kristin

13 Fauth on August 27, 2012. The email was sent to thousands of Herbalife distributors,
14
     including Ms. Rodgers and Ms. Ribalta, and promotes a “Ride the Wave” conference
15
16 call to be held the same day. These calls were held throughout the year and focused
17 on the importance of event attendance. “Ride the wave to Extravaganza 2012!”
18
     exclaims the email, “Level Ten Herbalife Leaders sharing the success secrets to take
19
20 your business to Level Ten!”
21                                    Herbalife Today
22
           110. Herbalife’s magazine, Herbalife Today, has been printing and shipping
23
24 through the U.S. mails to distributors for decades. The magazine is also available on
25 Herbalife’s websites and downloadable copies are promoted in many of Herbalife’s
26
   emails. Most editions of Herbalife Today contain Circle of Success event
27
28
                                                   32
                                   PLAINTIFFS’ AMENDED COMPLAINT
     Case 2:18-cv-07480-JAK-MRW Document 202 Filed 11/12/19 Page 33 of 76 Page ID
                                      #:4683



 1 promotions.
 2
           111. The edition printed and shipped in July 2011 featured a cover story
 3
     about Extravaganza. Inside a multi-page spread makes highly specific claims about
 4
 5 the “proven success” of attending events.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19         •   “My business expanded an additional 20 percent shortly after the
20             trainings.”
           •   “It exploded our business, brought us to President’s Team and it will
21
               definitely do the same for you!”
22
23         112. The edition of Herbalife Today that printed and shipped in June 2012
24 also featured a cover story about Extravaganza attendance.
25
26
27
28
                                                    33
                                   PLAINTIFFS’ AMENDED COMPLAINT
     Case 2:18-cv-07480-JAK-MRW Document 202 Filed 11/12/19 Page 34 of 76 Page ID
                                      #:4684



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14         113. According to the story event qualification and attendance is a way to:
15
           •   Change your life
16
           •   Take control of your finances
17         •   Be your own boss
18         •   Earn what you’re worth
           •   Have more time to spend with loved ones
19
20         114. Herbalife mails Herbalife Today thousands of times a year to thousands
21
     of distributors a year and has done so continuously for the past ten years. In every
22
23 edition of Herbalife Today, Herbalife promotes events, often dedicating several
24 pages to their promotion.
25
                          Featured Speakers Promote Events
26
27         115. The promotion of upcoming STS events begins with a one-page flier
28
                                                   34
                                   PLAINTIFFS’ AMENDED COMPLAINT
     Case 2:18-cv-07480-JAK-MRW Document 202 Filed 11/12/19 Page 35 of 76 Page ID
                                      #:4685



 1 distributed at the current month’s STS. The flier is posted to the leadership-
 2
     controlled STS website for the area and on social media pages managed and
 3
     controlled by that same leadership.
 4
 5          116. Officially recognized STS events are also listed on Herbalife’s websites
 6
     along with links to the local leadership site where promotional fliers can be attained
 7
 8 and event tickets purchased.
 9          117. Most fliers tell the brief story of a person who was once lost in the
10
     normal struggle of human existence that has since been set free from the bondage of
11
12 work and uncertainty via the “anyone can do this” power of the Herbalife business
13 opportunity:
14
        •   Just by recommending the nutrition to my circle of influence and my
15          local community, I was generating over $4000 extra. In January 2013,
16          after another amazing event, I was so blown away by the testimonies
17          that I decided to quit my job and take this business to the next level.
            [Karim Ali, 2016 Miami STS]
18
19      •   I quit my internship @ the states attorneys office and decided to ditch
20          law school to pursue the Herbalife business opportunity full time! My
            first check was $61 and two years later I earn over $7,000 + every single
21
            month! [Maigan Graham, 2014 Phoenix STS]
22
23      •   Lisa Arnold was able to go from a zero dollar income to a 6 figure
            income in 12 months and she will be sharing in detail exactly how she
24
            did so! [Lisa Arnold, 2015 Boston STS]
25
26      •   They both had great results using the products and when their parttime
27          income reached $5000 a month, Laura quit her job as a banker and Mike

28
                                                     35
                                    PLAINTIFFS’ AMENDED COMPLAINT
     Case 2:18-cv-07480-JAK-MRW Document 202 Filed 11/12/19 Page 36 of 76 Page ID
                                      #:4686



 1          left his job in non-profit fundraising... “We are truly living our dreams!”
 2          [Mike and Laura Curtis, 2013 Denver STS]

 3
        •   After doing Herbalife for just 21 months they were able to reach
 4          President’s Team, along with Jorge’s parents!!!!! The most important
 5          part is that they are able to stay at home with their kids and spend every
            moment with them because of the lifestyle they have earned! [Disney
 6
            & Jorge de la Concepción, 2015 Tampa Bay STS]
 7      •   Within 3 weeks she attended her first STS and that help launch her
 8          business to making over $8000 a month within 90 days. [Launa Rasch,
 9          2012 Denver STS]

10      •   In the first 10 weeks Tim made more part-time than he did full time...
11          “I hit a six-figure income in 3 years, and now I earn more per month
12          working the hours I choose around my family than I used to make in
            one year as a Marine! [Tim Hendricks, 2015 Chicago STS]
13
14 Attached as Composite Exhibit 15 is a sampling of these STS fliers.
15
            118. Each of these major market events referenced in Composite Exhibit 15
16
17 was directly supported and/or promoted by Herbalife.
18          119. In a training video distributed by Defendant, Featured Speaker Amy
19
     Hendricks tells distributors that event promotions should focus on the uniqueness of
20
21 the Featured Speaker. “It’s all about the story, and promoting the trainer
22 themselves,” says Hendricks.
23
         120. Herbalife and its Featured Speakers expect and encourage their Circle
24
25 of Success promotional messages to be remixed and echoed across the wires via the
26 social media accounts of event participants. Each event flier published by Herbalife
27
28
                                                      36
                                     PLAINTIFFS’ AMENDED COMPLAINT
     Case 2:18-cv-07480-JAK-MRW Document 202 Filed 11/12/19 Page 37 of 76 Page ID
                                      #:4687



 1 generates thousands of clone publications in the months leading up to the event.
 2
              121. For example, the flier for the October 3 – 5, 2014, LDW in Jacksonville
 3
     was originally published to Defendant Herbalife's event websites. Regional
 4
 5 leadership then republished the flier over their event websites and social media
 6
     feeds.
 7
 8            122. In the final step, hopeful distributors repackaged the flier and passed it

 9 along through the wires to their own social networks.
10
11
12
13
14
15
16
17
18
19
20
21
                    "If you are serious about growing your business and
22
                    making an impact in your community YOU WILL BE
23                  THERE!!!!"
24
25            123. Although tickets for LDWs and Extravaganzas are purchased directly

26 from Defendant Herbalife, the Featured Speakers play a critical role in the marketing
27
28
                                                      37
                                      PLAINTIFFS’ AMENDED COMPLAINT
     Case 2:18-cv-07480-JAK-MRW Document 202 Filed 11/12/19 Page 38 of 76 Page ID
                                      #:4688



 1 and promotion of the events. At the behest of the company, these regional and
 2
     national events are promoted from the STS stage and over the same online and social
 3
     media channels that “the leadership” use to promote the STS.
 4
 5                                  Attend Every Event
 6
           124. Circle of Success events present the same basic content month after
 7
 8 month, year after year, yet Herbalife’s business opportunity participants are
 9 nevertheless exhorted to “attend every event.” Attending every event is presented as
10
     the path to success walked by all of the company’s leading lights; a duplicable
11
12 pattern that anyone can use to achieve the same results.
13         125. Events are time consuming, expensive, and highly repetitive — but
14
     Herbalife business opportunity participants are expected to attend them all.
15
16         126. An April 30, 2015, Facebook post by Featured Speaker Lori Baker

17 made the proposition simple for the members of her downline. The post, a popular
18
     Herbalife meme featuring Featured Speakers Mark Addy and Enrique Carrillo, was
19
20 shared more than sixty times after it was posted by Baker:
21
22
23
24
25
26
27
28
                                                   38
                                   PLAINTIFFS’ AMENDED COMPLAINT
     Case 2:18-cv-07480-JAK-MRW Document 202 Filed 11/12/19 Page 39 of 76 Page ID
                                      #:4689



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
           127. According to their biography in a 2009 issue of Herbalife Today,
13
     Featured Speakers Amber and Jason Wick replaced their incomes as engineers by
14
15 working the Herbalife business opportunity. Their alleged keys to success:
16
                 Attend every event possible.
17               Bring as many people as you can.
18               Qualify for everything you can at events.
                 See Exhibit 16.
19
20         128. May 25, 2017 Featured Speakers Jorge and Disney de la Concepción
21
     posted a promotion for the upcoming Miami STS to their popular Instagram feed.
22
23 The post reminded members of their downline that event attendance was mandatory:
24               “For those of you serious Herbalife Distributors in Miami,
25               I’ll tell you like we tell our team; Events/Trainings are non
26               negotiable!”
                 See Exhibit 17.
27
28
                                                    39
                                   PLAINTIFFS’ AMENDED COMPLAINT
     Case 2:18-cv-07480-JAK-MRW Document 202 Filed 11/12/19 Page 40 of 76 Page ID
                                      #:4690



 1         129. A May 29, 2017, post by President’s Team member Heather Gregg,
 2
     posted to the private Facebook group for members of Featured Speaker Mark
 3
     Matika’s downline (which includes Plaintiffs Jeff and Patti Rodgers), declares event
 4
 5 attendance to be the “FASTEST WAY TO GROW.”
 6
                 “THE pathway to advancing in the business can ONLY be
 7               done by attending the events and bringing people with
 8               you.
 9
                 Be SURE you have your calendar filled with the dates of
10               all events first... then plan everything else around those
11               dates.”
12               See Exhibit 9.

13         130. A video recording from the October 26 – 29, 2011, Extravaganza was
14
     distributed by Defendant as a “training DVD” to attendees (including Plaintiffs) of
15
16 the 2012 January Spectaculars held across the country.
17         131. The DVD shows Featured Speaker Amber Wick hosting a panel
18
     discussion about succeeding with Herbalife Nutrition Clubs in front of thousands of
19
20 Herbalife business opportunity participants. Wick introduces Featured Speakers
21 Sam and Amy Hendricks, telling the audience that Sam and Amy built their fast-
22
   growing Herbalife paycheck by relying on the Circle of Success and by working
23
24 their business “event, to event, to event.” Wick says that, “for every person you get
25 to an event, you can expect your check to go up by a certain amount.”
26
          132. On October 11, 2013, during Herbalife’s Extravaganza weekend,
27
28
                                                   40
                                   PLAINTIFFS’ AMENDED COMPLAINT
     Case 2:18-cv-07480-JAK-MRW Document 202 Filed 11/12/19 Page 41 of 76 Page ID
                                      #:4691



 1 Featured Speaker Jillian Addy gave a presentation to thousands of Herbalife
 2
     distributors detailing the staggering growth of her and her husband’s organization
 3
     since their 2009 switch to focusing on working “event to event.”
 4
 5
 6
 7
 8
 9
10
11
12
13
           133. Ms. Addy charts out a “Systematic Flow from Fitcamps Into HLF
14
15 Events,” for which she credits an 800% increase in compensation over four years. A
16 similar story is told company-wide, month after month, at event after event;
17
     Herbalife’s top North American distributors credit their entire operations on the
18
19 Circle of Success event cycle.
20         134. Herbalife consistently emphasizes the essential nature of event
21
     attendance. For example, the “Herbalife Lead” program allocates prospects
22
23 generated by Herbalife’s website and direct marketing efforts to qualifying
24 distributors. Attendance at four Circle of Success events, at least two of them
25
   corporate-sponsored events, is required to be eligible for the program. See Exhibit
26
27 18.
28
                                                   41
                                    PLAINTIFFS’ AMENDED COMPLAINT
     Case 2:18-cv-07480-JAK-MRW Document 202 Filed 11/12/19 Page 42 of 76 Page ID
                                      #:4692



 1         135. While Herbalife ceded the financing and operation of the STS system
 2
     to top distributors, the company retains significant control. The full curriculum for
 3
     the STS event is provided to Featured Speakers by Defendant Herbalife via
 4
 5 myherbalife.com. Under a section titled, “Building Your Business -- Approved
 6
     Trainings for Meetings” the company describes the STS as the “mother of all group
 7
 8 meetings” and prescribes the materials to be used when presenting it. See Exhibit
 9 6.
10
           136. The suggested agenda provided with the event materials lays out the
11
12 whole STS day with great specificity. See Exhibit 19. Local leaders are admonished
13 not to stray too far from the provided scripts, agendas, and presentations because
14
     “everything works”.
15
16         137. The Herbalife provided agenda calls for Featured Speakers to close the

17 day with a fifteen-minute discussion of the “Action Steps” participants should take
18
     upon leaving:
19
20                “Key piece: next steps, next meeting (STS, LDW)

21
                  Strive to qualify for everything, consistency, plugging into
22                the Cycle of Success and bringing people with you to the
23                next events!”
                  Id.
24
25         138. According to Defendant Herbalife’s agenda, the key takeaway message
26
     of these events is to keep qualifying for, and attending, these events. This section,
27
28
                                                    42
                                   PLAINTIFFS’ AMENDED COMPLAINT
     Case 2:18-cv-07480-JAK-MRW Document 202 Filed 11/12/19 Page 43 of 76 Page ID
                                      #:4693



 1 which is also frequently labeled “Next Steps” or “Last Five Minutes” is presented at
 2
     the end of every Circle of Success event. While Herbalife, on the one hand, expects
 3
     its Featured Speakers to promote the next event as critical to an individual
 4
 5 distributor’s success, Herbalife does not require, on the other hand, Featured
 6
     Speakers to provide any kind of disclaimer that (i) the Featured Speakers did not
 7
 8 achieve success in Herbalife through event attendance; (ii) the Featured Speakers’
 9 success is attributable to means and methods unavailable to the vast majority of
10
     distributors, or (iii) Herbalife is not aware that attending more events will lead to
11
12 greater success within Herbalife.
13         139. It costs event participants more than $600 per year in ticket prices alone
14
     to “attend every event.”
15
16                                 Qualify for Everything

17         140. “Qualification” is an idea deeply embedded within the Herbalife
18
     subculture.
19
20         141. “Qualification” is Herbalife parlance for meeting the bulk purchasing

21 and recruiting requirements arbitrarily established by both Herbalife and the
22
   Featured Speakers.
23
24
25
26
27
28
                                                    43
                                   PLAINTIFFS’ AMENDED COMPLAINT
     Case 2:18-cv-07480-JAK-MRW Document 202 Filed 11/12/19 Page 44 of 76 Page ID
                                      #:4694



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14      (slide from presentation regularly given by Featured Speaker Tommy Gioiosa)
15
16
           142. Herbalife’s compensation and commission structure encourages
17
18 participants to progress up a ladder of clearly delineated ranks. According to
19 Herbalife, “qualifying” for a new rank, an achievement recognized with great fanfare
20
     at Circle of Success events, correlates with an increased earning potential. The more
21
22 you recruit, the more you are compensated for those you have already recruited.
23         143. There are eight compensation levels between a new Herbalife recruit
24
     and the vaunted President’s Team. In recent years, Herbalife has added four
25
26 additional “recognition levels” to the stairway. Recognition levels are qualifications
27 celebrated with pins and certificates at Circle of Success events, but which do not
28
                                                  44
                                   PLAINTIFFS’ AMENDED COMPLAINT
     Case 2:18-cv-07480-JAK-MRW Document 202 Filed 11/12/19 Page 45 of 76 Page ID
                                      #:4695



 1 actually have an effect on a distributor’s compensation.
 2
           144. But “qualification” also refers to bulk purchases made in order to satisfy
 3
     requirements which are tied directly, and exclusively, to the Circle of Success. These
 4
 5 qualifications are completely detached from the compensation scheme. When
 6
     Herbalife’s business opportunity participants are daily entreated to “qualify for
 7
 8 everything,” it is this ceremonial event qualification which is usually being
 9 referenced.
10
11
12
13
14
15
16
17
18
19
           145. A photo posted to Facebook by an Herbalife distributor shows
20
21 Defendant Tommy Gioiosa, appearing at a January 29, 2017 Circle of Success event
22
     in Philadelphia, standing beneath a sign reading, "CHANGING PEOPLE'S LIVES."
23
           146. "I always qualify for everything ... no matter what," reads the
24
25 PowerPoint presentation displayed on the monitor in front of Gioiosa and later
26
     produced to Plaintiffs in discovery. "Get as many people to qualify for all the events
27
28
                                                    45
                                   PLAINTIFFS’ AMENDED COMPLAINT
     Case 2:18-cv-07480-JAK-MRW Document 202 Filed 11/12/19 Page 46 of 76 Page ID
                                      #:4696



 1 with you."
 2
           147. At Circle of Success events participants can qualify for “advanced”
 3
     trainings, mentoring sessions, dinner with guest speakers, special photo
 4
 5 opportunities, and “VIP seating and treatment” while at the event.
 6
 7
 8
 9
10
11
12
13
14
15
16                   (January 24, 2017 Instagram post by Erika Martin)
17         148. VIP qualifiers are positioned at the front of the venue, usually seated at
18
     tables where they are served — and conspicuously consume — Herbalife products
19
20 throughout the event. During the days-long seminars frequent reference is made to
21 the accomplishment and import of being seated at the VIP tables. VIP qualifiers are
22
     said to be signaling the seriousness of their commitment to their downline members,
23
24 and to “the leadership.”
25         149. VIP and other qualification requirements vary by event and location.
26
     For example, in 2016:
27
28
                                                   46
                                   PLAINTIFFS’ AMENDED COMPLAINT
     Case 2:18-cv-07480-JAK-MRW Document 202 Filed 11/12/19 Page 47 of 76 Page ID
                                      #:4697



 1         •   Miami STS VIP qualification required “10,000 Personal Volume
 2             Points” (roughly $7000 worth of purchases) in the preceding month
           •   Spanish language Miami STS VIP qualification required 2500
 3
               Personal Volume Points in the preceding month
 4         •   Tampa Bay STS VIP qualification required 7500 Personal Volume
 5             Points the preceding month
           •   Silver VIP qualification for the Orlando LDW required an
 6
               accumulation of 25,000 Total Volume Points during the four months
 7             preceding the event
 8         •   Silver VIP qualification for the Atlanta Extravaganza also required
 9             an accumulation of 25,000 Total Volume Points during the four
               months preceding the event.
10
11
12
13
14
15
16
17
                    (July 10, 2017 screen capture inside myherblife.com)
18
19         150. Herbalife’s    members     only   website,   myherbalife.com,    has   a
20 “Qualification Status” tracking system to allow distributors to see the progress they
21
   have made toward Circle of Success event qualifications.
22
23
24
25
26
27                     (July 10, 2017 screen capture inside myherblife.com)
28
                                                   47
                                   PLAINTIFFS’ AMENDED COMPLAINT
     Case 2:18-cv-07480-JAK-MRW Document 202 Filed 11/12/19 Page 48 of 76 Page ID
                                      #:4698



 1         151. Qualification for “advanced trainings,” like the “Supervisor School”
 2
     portion of the STS training or the “Supervisor Workshop” portion of the LDW event,
 3
     require a participant to hold the rank of Supervisor in Herbalife’s marketing plan.
 4
 5 Supervisor is the rank at which Herbalife business opportunity participants can start
 6
     earning commissions on their recruiting. This level can be attained by achieving
 7
 8 2500 personal volume points in each of two consecutive months. Once achieved, the
 9 rank can be held for up to a year without further action.
10
           152. But at most Circle of Success events, access to the “advanced”
11
12 Supervisor training is only available to participants who have satisfied their buying
13 quotas in the immediately preceding months.
14
           153. Qualification and recognition at monthly events works in conjunction
15
16 with the marketing plan levels to continually convince Plaintiffs that there is reason
17 to invest in one more months’ worth of qualifying volume.
18
           154. A search for the hashtag #qualifyforeverything on the social media site
19
20 Instagram returns more than 6000 posts; mostly posted by hopeful Herbalife
21 distributors repeating the lessons taught by company leadership.
22
23
24
25
26
27
28
                                                   48
                                  PLAINTIFFS’ AMENDED COMPLAINT
     Case 2:18-cv-07480-JAK-MRW Document 202 Filed 11/12/19 Page 49 of 76 Page ID
                                      #:4699



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
           “Our Secret? Use the products. Wear the brand. Talk to people.
12         Qualify for EVERYTHING. Never miss an event. Take people with
13         you.”

14        (September 5, 2015, Instagram post by Featured Speaker Fabiola Barinas)
15         155. When Herbalife’s distributors place orders with the company, many are
16
     purchasing Circle of Success qualifications as much as they are wholesale products
17
18 to resell; fraudulently induced into a belief that “qualify for everything” is a viable
19 strategy for building an income in Herbalife.
20
                                Mutual Control and Benefit
21
22         156. Herbalife’s Circle of Success is the product of a close association

23 between Herbalife and its highest-ranking distributors — the Featured Speakers.
24
     While neither Herbalife nor the Featured Speakers will claim ownership over the
25
26 enterprise that produces these events, both Herbalife and its top Distributors rely on
27 the Circle of Success to perform core functions of their individual operations.
28
                                                 49
                                   PLAINTIFFS’ AMENDED COMPLAINT
     Case 2:18-cv-07480-JAK-MRW Document 202 Filed 11/12/19 Page 50 of 76 Page ID
                                      #:4700



 1         157. The Featured Speakers receive revenue directly from the sale of Circle
 2
     of Success event tickets. Herbalife compensates certain Featured Speakers (those
 3
     holding the highest ranks in the marketing plan) for appearing at Circle of Success
 4
 5 events. The reputations of the Featured Speakers are significantly strengthened by
 6
     being routinely held out as Herbalife’s most successful distributors. The Featured
 7
 8 Speakers rely on the Circle of Success to recruit new business opportunity
 9 participants, to retain current participants, and to keep all participants making bulk
10
     purchases that will translate into increased commission checks for the Featured
11
12 Speakers.
13         158. Defendant Herbalife receives revenues directly for the sale of the
14
     regional and national Circle of Success event tickets. The stunning stories of rapid
15
16 financial success peddled at these events are at the heart of the pitch for the Herbalife
17 business opportunity. Circle of Success events rely on deceit and misrepresentation
18
     to recruit new participants into Herbalife’s fraudulent proposition and to keep those
19
20 participants (like Plaintiffs) locked in a cycle of mandatory monthly purchases.
21         159. At Herbalife’s behest, Circle of Success events utilize standardized
22
     presentations decks, scripts, and agendas. Local leaders are instructed to work
23
24 together and stick with the approved materials. Slides from a 2015 presentation
25 given by Featured Speaker Mike Patterson explain that a “unified message across
26
   the country creates certainty for our members.” See Exhibit 20.
27
28
                                                    50
                                   PLAINTIFFS’ AMENDED COMPLAINT
     Case 2:18-cv-07480-JAK-MRW Document 202 Filed 11/12/19 Page 51 of 76 Page ID
                                      #:4701



 1         160. Circle of Success events require the close collaboration of Herbalife
 2
     and the Featured Speakers; and the events are essential to each.
 3
                                        PLAINTIFFS
 4
 5         161. Representative Plaintiffs have collectively attended more than 75 Circle
 6
     of Success events, each spending more than a year trapped in a cycle of manipulation
 7
 8 calculated to produce financial loss.
 9         162. Plaintiffs are hardworking, diligent, conscientious citizens who were
10
     ensnared into an aggressively fraudulent scheme by Herbalife’s exploitation of their
11
12 trust, their hope, and their vulnerability.
13                               Jeff and Patricia Rodgers
14
           163. Patti attended her first large Herbalife recruiting event on January 22 –
15
16 23, 2011; traveling 140 miles to Herbalife’s “January Spectacular” in Orlando. The
17 event featured one of Herbalife’s top distributors, Featured Speaker Susan Peterson,
18
     as its keynote speaker.
19
20         164. Peterson convincingly claimed that the Herbalife business opportunity

21 offered a certain path to financial freedom for anyone willing to invest the time,
22
   money, and energy. Patti committed herself to vigorously pursuing the Herbalife
23
24 business opportunity.
25         165. Patti’s husband Jeff Rodgers had a successful career as a construction
26
     estimator. In March 2011, Patti brought Jeff to a Circle of Success event in Daytona
27
28
                                                   51
                                   PLAINTIFFS’ AMENDED COMPLAINT
     Case 2:18-cv-07480-JAK-MRW Document 202 Filed 11/12/19 Page 52 of 76 Page ID
                                      #:4702



 1 Beach. Shortly thereafter, Jeff suffered a serious stroke which cost him his job —
 2
     and his sense of stability. While Jeff was still recovering from this health crisis, the
 3
     Rodgers attended a Circle of Success event from July 8 – 10, 2011 in Jacksonville.
 4
 5         166. That weekend, Featured Speaker Amber Wick gave a version of her
 6
     standard Herbalife testimonial. She and her husband, Jason Wick, claimed that they
 7
 8 spent many long years with a stagnant Herbalife business. Ms. Wick explained that
 9 once the couple started working their business by funneling prospects into the
10
     “Circle of Success,” everything changed. Jason and Amber claimed they were now
11
12 living a life of total financial freedom and empowerment, and that anyone willing to
13 “duplicate” their model was sure to achieve the same liberation.
14
           167. Over the next few years Jeff and Patti Rodgers — like thousands of
15
16 other prospective class members similarly situated — were convinced by an
17 onslaught of guarantees that if they modeled the methods of leaders like Featured
18
     Speakers Wick, Addy, Bickerstaff, Baker, Carrillo, Jones, and De la Concepción,
19
20 and worked the Herbalife business “event to event,” lasting success was the certain
21 outcome.
22
23
24
25
26
27
28
                                                     52
                                    PLAINTIFFS’ AMENDED COMPLAINT
     Case 2:18-cv-07480-JAK-MRW Document 202 Filed 11/12/19 Page 53 of 76 Page ID
                                      #:4703



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
          (Jeff Rodgers on the cover of the March 2012 edition of Herbalife Today)
18
19         168. The Rodgers rarely missed another event for the duration of their four-

20 year involvement with Herbalife; attending more than fifty events, sometimes at a
21
     rate of two a week, and doing everything the Featured Speakers told them was
22
23 necessary to achieve financial independence. Even though they were losing money
24 every month, Jeff and Patti continued to attend monthly Herbalife events where they
25
     were exhorted to double down their efforts with the guarantee that the pot of gold at
26
27 the end of the rainbow was just within reach.
28
                                                    53
                                   PLAINTIFFS’ AMENDED COMPLAINT
     Case 2:18-cv-07480-JAK-MRW Document 202 Filed 11/12/19 Page 54 of 76 Page ID
                                      #:4704



 1          169. In their pursuit of the Herbalife business, they cashed out a retirement
 2
     account and a settlement annuity, sold jewelry, moved into shared housing, and
 3
     borrowed money from family members on more than one occasion.
 4
 5          170. The Rodgers followed the instructions of company “mentors” and
 6
     “planned their lives around the Herbalife calendar.” Trips to visit grandchildren were
 7
 8 postponed while the couple’s dwindling resources were used to attend expensive
 9 Herbalife events.
10
            171. The constant promotion of the next big event, each promising to be the
11
12 key to success; and their constant attendance of those highly charged emotional
13 events, kept their false hopes at a steady boil.
14
            172. The Rodgers attended almost every event from 2011 – 2015. At each
15
16 of these events they heard the Featured Speakers making the same
17 misrepresentation: Remain dedicated to the Circle of Success and you will become
18
     rich like us.
19
20          173. Yet religious adherence to the Circle of Success did not lead to financial

21 success for Jeff and Patti Rodgers. They didn’t quit Herbalife; after years of fruitless
22
   toil, they simply ran out of money to lose.
23
24         174. Not accounting for their time, the Rodgers lost more than $100,000

25 pursuing Herbalife’s fraudulent and illusory business opportunity. At least $20,000
26
   of those loses stem directly from their participation in the Circle of Success event
27
28
                                                      54
                                    PLAINTIFFS’ AMENDED COMPLAINT
     Case 2:18-cv-07480-JAK-MRW Document 202 Filed 11/12/19 Page 55 of 76 Page ID
                                      #:4705



 1 cycle.
 2
                                       Izaar Valdez
 3
            175. Izaar Valdez spent, off and on, almost a decade trying to achieve the
 4
 5 success promised by Herbalife’s President’s Team members from Circle of Success
 6
     stages across the country.
 7
 8          176. From the stage of a 2008 Herbalife STS in Miami, Izaar was told that

 9 she could be making $500,000 per year in Herbalife, that she would be able to
10
     purchase homes using cash, and that her family’s future could be secured for
11
12 generations.
13          177. Izaar is a U.S. citizen who immigrated to Miami from the Dominican
14
     Republic. She is an administrative assistant who has worked the Herbalife business
15
16 opportunity in both Miami, Florida and Elizabeth, New Jersey.
17          178. Izaar was in the downline organization of Featured Speakers Guillermo
18
     and Claudia Rasch. Like many others in Herbalife’s Latino market, Izaar was
19
20 instructed by her upline to participate in continuous, time intensive, “training
21 systems.” The systems associated with Defendant Guillermo Rasch had Izaar
22
   attending tri-weekly events costing up to $200 per month.
23
24       179. At the tri-weekly events, and the monthly Circle of Success events,

25 distributors were continually reminded that event attendance was the crucial step to
26
   achieving success in the Herbalife business opportunity. Persuaded by these
27
28
                                                  55
                                  PLAINTIFFS’ AMENDED COMPLAINT
     Case 2:18-cv-07480-JAK-MRW Document 202 Filed 11/12/19 Page 56 of 76 Page ID
                                      #:4706



 1 messages, Izaar attended many Circle of Success events.
 2
           180. Twelve thousand people, including Izaar, attended Herbalife’s
 3
     Extravaganza Latina in Atlantic City, New Jersey between October 16 – 19, 2014.
 4
 5 Defendant and the Featured Speakers collectively produce Spanish language Circle
 6
     of Success events that run in parallel to English events in cities with dense
 7
 8 populations of new immigrants.
 9         181. Izaar lost more than $3,500 attending Circle of Success events in 2014.
10
     That same year, while working her business from dawn to dusk, she spent more than
11
12 $10,000 purchasing Herbalife products in order to “qualify for events” and move up
13 in the Herbalife marketing plan.
14
           182. Izaar’s longtime partner left her and her three children in desperation
15
16 over her continuous Herbalife losses. When she sought advice from her “mentors”
17 about the collapse of her family, Featured Speakers Guillermo and Claudia Rasch
18
     told her to stay the course, to continue to make the necessary purchases, and to attend
19
20 all the necessary events — this was no time to give up.
21         183. Circle of Success organizers categorize skeptical family members as
22
     stumbling blocks to be avoided and forgotten on the path to infinite success. This
23
24 January 18, 2015 Facebook event post by Omar Lorenzo, one of Guillermo Rasch’s
25 ranking agents, sadly illustrates this pervasive message.
26
27
28
                                                     56
                                    PLAINTIFFS’ AMENDED COMPLAINT
     Case 2:18-cv-07480-JAK-MRW Document 202 Filed 11/12/19 Page 57 of 76 Page ID
                                      #:4707



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12                                   Jennifer Ribalta
13
           184. Ms. Ribalta was recruited into Herbalife’s “opportunity” directly by
14
15 Featured Speaker Tommy Gioiosa. Mr. Gioiosa, who was managing a strip club at
16 the time, was a frequent customer of the photo/printing shop where Jen was
17
   employed. Jen was convinced by Mr. Gioiosa to sign up for Herbalife, and to attend
18
19 her first Circle of Success event in February of 2011.
20         185. At that event, like every other Circle of Success event, presenters
21
     preached about the importance of attending Circle of Success events every month in
22
23 order to guarantee success as an Herbalife distributor.
24         186. Ms. Ribalta was drafted into the event “Production Team” by Featured
25
     Speaker Sandy Gioiosa. Production Team duties require an average of eight hours
26
27 unpaid labor per event and often mean an extra night away from home. But working
28
                                                  57
                                  PLAINTIFFS’ AMENDED COMPLAINT
     Case 2:18-cv-07480-JAK-MRW Document 202 Filed 11/12/19 Page 58 of 76 Page ID
                                      #:4708



 1 long hours on the event does not free you from your obligation to pay for the event.
 2
     Jen usually paid for Circle of Success events by giving cash directly to Tommy
 3
     Gioiosa.
 4
 5         187. In her first year, Jen attended events in Daytona Beach, Jacksonville,
 6
     Orlando, and Las Vegas. She was also expected to attend smaller weekly recruiting
 7
 8 meetings held at the Gioiosa’s Nutrition Club, where she was paying $100 per month
 9 for the right to work behind the counter uncompensated.
10
           188. On September 26, 2012, Sandy Gioiosa hosted a call to promote the
11
12 upcoming Extravaganza to members of her downline. Featured Speakers Amber
13 Wick and Dani Edwards were presented as “special guests” and were introduced as
14
     two of the company’s fastest growing, top earning, distributors.
15
16         189. On that call, Edwards states that Extravaganza attendance has

17 “completely transformed” her life, allowing her to build up what she called “legacy”
18
     wealth in just five years. She says she knows many people are “putting together
19
20 every single penny that they have,” to be able to attend the event. She claims it will
21 be worth overcoming any “excuse” not to attend, including; insufficient funds, an
22
   unsupportive spouse, a job, or the need to take care of children. Whatever a person’s
23
24 financial or emotional position, Edwards claims that, “it is vital that you do whatever
25 you have to do to get to this event.”
26
         190. Amber Wick claims on the call that attending Extravaganza,
27
28
                                                   58
                                   PLAINTIFFS’ AMENDED COMPLAINT
     Case 2:18-cv-07480-JAK-MRW Document 202 Filed 11/12/19 Page 59 of 76 Page ID
                                      #:4709



 1 “absolutely changed the course of our entire lives,” and insists that people “find a
 2
     way” to attend even if it means putting the year’s most expensive event on a credit
 3
     card like she and Featured Speaker Jason Wick had done at the beginning of their
 4
 5 Herbalife careers – a time during which they were already so deeply indebted that
 6
     the thought of putting another $1000 on a credit card made Wick “want to throw
 7
 8 up.”
 9         191. Both Wick and Edwards describe finding a way to attend Extravaganza
10
     at a time when they certainly could not afford to attend, and the massive life
11
12 changing success that resulted from that reckless decision. If you want the health,
13 the wealth, the lifestyle — even the ability to help those in need — then you must
14
     attend the Circle of Success events. “You can’t help the poor if you are one of them,”
15
16 say both Edwards and Wick during the hour-long pitch.
17         192. Ms. Ribalta attended the 2012 Extravaganza in Long Beach the
18
     following month as instructed, and she attended the 2013 Extravaganza in Las
19
20 Vegas. In between, she attended local and regional events across Florida. In fact, Jen
21 Ribalta attended a Circle of Success event every month for 40 consecutive months,
22
   “volunteering” to work Production Team at 30 of those events. The tables below
23
24 show the dates, locations, and Featured Speakers at the events Ms. Ribalta attended.
25
26
27
28
                                                    59
                                   PLAINTIFFS’ AMENDED COMPLAINT
     Case 2:18-cv-07480-JAK-MRW Document 202 Filed 11/12/19 Page 60 of 76 Page ID
                                      #:4710



 1
 2
 3
 4
 5
 6
 7
 8
           193. Over the course of her involvement with Herbalife, Ms. Ribalta spent
 9
10 more than $10,000 attending Circle of Success events.
11                               CLASS ALLEGATIONS
12
           194. This action is brought by Plaintiffs as a class action pursuant to Federal
13
14 Rule of Civil Procedure 23(a) and (b)(3).
15         195. Plaintiffs seek relief under 18 U.S.C. § 1962, California’s Unfair
16
     Competition Law, Cal. Bus. & Prof. Code §§ 17200 et seq. (“UCL”), and for
17
18 negligent misrepresentation on behalf of themselves and a nationwide class (the
19 “Class”) defined as:
20
                All persons who purchased tickets to and attended at least
21
                two Circle of Success events from 2009 until the present,
22              in pursuit of Herbalife’s business opportunity.
23
           196. Excluded from the Class are all past and present members of
24
25 Herbalife’s President’s Team (including members of the “Chairman’s Club” and
26
     “Founder’s Circle”), their employees, proxies, and family members.
27
28
                                                   60
                                   PLAINTIFFS’ AMENDED COMPLAINT
     Case 2:18-cv-07480-JAK-MRW Document 202 Filed 11/12/19 Page 61 of 76 Page ID
                                      #:4711



 1         197. The members of the prospective Class are so numerous that joinder of
 2
     all Class members in a single action would be impracticable. There are at least
 3
     80,000 potential Class members who can be readily identified through the records
 4
 5 of the Defendant and the Featured Speakers.
 6
           198. There are substantial questions of law and fact common to all potential
 7
 8 Class members. Herbalife’s operation of the Circle of Success scheme is directed
 9 and implemented in the same or similar manner toward all potential members of the
10
     nationwide Class. These common questions include but are not limited to:
11
12       1. Whether Herbalife committed wire fraud by implementing, facilitating, and

13           participating in the Circle of Success enterprise using the common methods

14           described herein;

15       2. Whether the wire fraud committed by Herbalife constitutes a pattern of

16           racketeering activity;

17       3. Whether Herbalife committed mail fraud by implementing, facilitating, and

18           participating in the Circle of Success enterprise using the common methods

19           described herein;

20       4. Whether the mail fraud committed by Herbalife constitutes a pattern of

21           racketeering activity;

22       5. The extent to which Herbalife operates and controls the alleged racketeering

23           enterprise;

24       6. Whether Defendant engaged in a conspiracy to commit wire fraud through

25           the Circle of Success enterprise using the common methods described

26           herein;

27
28
                                                     61
                                      PLAINTIFFS’ AMENDED COMPLAINT
     Case 2:18-cv-07480-JAK-MRW Document 202 Filed 11/12/19 Page 62 of 76 Page ID
                                      #:4712



 1       7. Whether Defendant engaged in a conspiracy to commit mail fraud through
 2           the Circle of Success enterprise using the common methods described
 3           herein;
 4       8. Whether Defendant’s conduct constitutes an unlawful, unfair and fraudulent
 5           business practice under California law;
 6       9. Whether Defendant intentionally withheld material information about the
 7           likelihood and ability of Plaintiffs’ obtaining the promised results and
 8           monetary returns from pursuing the Herbalife business opportunity;
 9       10. Whether the Defendant failed to disclose that President’s Team members
10           built their downlines by using now banned methods;
11       11. Whether the Featured Speakers “stacked” their downlines with empty
12           proxies to facilitate their top-down manipulation of the compensation
13           scheme;
14       12. Whether Defendant failed to disclose that the Featured Speakers stacked
15           their downlines with empty proxies to facilitate their top-down manipulation
16           of the compensation scheme;
17       13. Whether Defendant fraudulently represented that qualifying for, and
18           attending, events was the key to success in the Herbalife business
19           opportunity;
20       14. Whether Herbalife and the Featured Speakers used the Circle of Success to
21           misrepresent that the children and family members of the President’s Team
22           had achieved success through the Circle of Success;
23       15. Whether Defendant knowingly presented financial success testimonials
24           from people who were not having financial success;
25       16. Whether Defendant sufficiently corroborates the claims made by the
26           Featured Speakers at Circle of Success events;
27
28
                                                   62
                                  PLAINTIFFS’ AMENDED COMPLAINT
     Case 2:18-cv-07480-JAK-MRW Document 202 Filed 11/12/19 Page 63 of 76 Page ID
                                      #:4713



 1       17. Whether Herbalife’s disclaimers were legally insufficient given the net
 2           impression created by the Circle of Success, and the explicit, intentional
 3           disavowal by Herbalife and the Featured Speakers of the substance of those
 4           disclaimers;
 5       18. Whether the Circle of Success events were inherently fraudulent and/or
 6           exploitative;
 7       19. Whether Herbalife’s and the Featured Speakers’ coordinated sales and
 8           marketing of the Circle of Success is inherently fraudulent and/or
 9           exploitative;
10       20. Whether the Defendant took affirmative actions to fraudulently conceal the
11           harm from the Class;
12       21. Whether Herbalife misrepresented material facts by presenting false
13           information, and/or omitting material information it had a duty to disclose,
14           concerning the Circle of Success event cycle to the Plaintiffs, including but
15           not limited to misrepresenting that attending all Circle of Success events
16           would guarantee success, omitting the material fact that Plaintiffs could not
17           succeed simply by attending events, and omitting the material fact that
18           Featured Speakers achieved “success” by means other than those
19           represented to the Plaintiffs;
20       22. Whether Herbalife knew or should have known that these representations
21           were false;
22       23. Whether Herbalife’s misrepresentations caused injury to the Plaintiffs;
23       24. Whether Plaintiffs’ reliance on Herbalife Defendant’s misrepresentations
24           was reasonable;
25       25. Whether members of the public are likely to be deceived by Herbalife’s
26           representations regarding the Circle of Success;
27
28
                                                   63
                                    PLAINTIFFS’ AMENDED COMPLAINT
     Case 2:18-cv-07480-JAK-MRW Document 202 Filed 11/12/19 Page 64 of 76 Page ID
                                      #:4714



 1       26. Whether a reasonable consumer acting reasonably is likely to be deceived
 2           by Herbalife’s representations regarding the Circle of Success;
 3       27. Whether Plaintiffs and Class members are entitled to damages ascertainable
 4           by common proof and methods of proof;
 5       28. The proper measure of damages for Herbalife’s violations of law.
 6         199. These and other questions of law and fact are common to the Class and
 7
     predominate over any questions affecting only individual class members. These
 8
 9 questions are susceptible to common proof and methods of proof because
10 Herbalife’s pattern of activity was consistent among Plaintiffs and Class members.
11
     Herbalife and the Featured Speakers used standardized, coordinated methods and
12
13 sales materials to deceive the Plaintiffs. Plaintiffs’ allegations, if proven, will
14 necessarily prove harm to the Class.
15
           200. Plaintiffs’ claims are typical of the Class in that Plaintiffs suffered
16
17 monetary damages attending Circle of Success events after Defendant represented
18 that such purchases were required to have success with the Herbalife opportunity.
19
     Defendant used the same and/or substantially similar, false marketing materials and
20
21 implemented the same and/or substantially similar manipulative tactics to exploit the
22 Plaintiffs’ and the Class members’ inferior informational position.
23
          201. Plaintiffs will fairly and adequately represent the interests of the Class,
24
25 in that Plaintiffs’ interests are fully aligned with those of the Class. Plaintiffs were
26 all damaged in the same or similar manner, by the same or similar methods, used by
27
28
                                                    64
                                   PLAINTIFFS’ AMENDED COMPLAINT
     Case 2:18-cv-07480-JAK-MRW Document 202 Filed 11/12/19 Page 65 of 76 Page ID
                                      #:4715



 1 Defendant to injure the Class. Plaintiffs have retained counsel who is experienced
 2
     and skilled in complex class-action litigation.
 3
           202. A class action is superior to other methods for the fair and efficient
 4
 5 adjudication of the controversy given that the size of the Class makes joinder of all
 6
     Class members a practical impossibility.
 7
 8         203. Class action treatment will permit a large number of similarly situated

 9 individuals to prosecute their common claims in a single forum simultaneously,
10
     efficiently, and without unnecessary duplication of effort, evidence, and expense that
11
12 a multitude of individual actions would engender. The issues in this case are
13 amenable to class resolution.
14
           204. Most Circle of Success participants are people of average means and
15
16 could not afford to bring individual actions against Herbalife. Denial of class
17 treatment in this case would likely deny numerous Class members a remedy and the
18
     opportunity to be heard.
19
20         205. The class action would be manageable because it presents a limited set

21 of causes and targets a single coordinated enterprise; with common key issues,
22
   documents, witnesses and experts, all, or a majority of which are susceptible to
23
24 treatment on a class basis in a single forum.
25         206. California substantive law can be reasonably applied to all Plaintiff and
26
     Class members’ claims because:
27
28
                                                       65
                                    PLAINTIFFS’ AMENDED COMPLAINT
     Case 2:18-cv-07480-JAK-MRW Document 202 Filed 11/12/19 Page 66 of 76 Page ID
                                      #:4716



 1         •   Herbalife’s headquarters are in Los Angeles;
 2         •   Herbalife’s distributor agreements select California substantive law;
           •   Featured Speakers from California play a critical role in the Circle
 3
               of Success enterprise;
 4         •   A substantial amount of the relevant conduct has taken place in
 5             California.
 6
           207. Alternatively, Plaintiffs’ state law claims are readily susceptible to
 7
 8 Class treatment by categorization into cohesive subclasses based on similarities in
 9 state laws that would otherwise apply.
10
11                                 CAUSES OF ACTION
12       COUNT I: CONDUCTING THE AFFAIRS OF A RACKETEERING
                   ENTERPRISE – RICO 18 U.S.C. § 1962(C)
13
           208. Plaintiffs incorporate by reference and reallege all allegations in the
14
15 above paragraphs.
16         209. The Defendant violated RICO and Plaintiffs were injured as a result.
17
           210. The Defendant is a “person” capable of holding a legal or beneficial
18
19 interest in property within the meaning of 18 U.S.C. Section 1961(3).
20
           211. The Defendant violated 18 U.S.C. § 1962(c) by the acts described in
21
     the preceding paragraphs and as further described below.
22
23         212. The Circle of Success is a continuous and continuing association-in-
24
     fact enterprise consisting of Herbalife, the Featured Speakers (approximately 100
25
     leadership level members of its President’s Team), and the business entities owned
26
27 and operated by the Featured Speakers. The modern formulation of the Circle of
28
                                                    66
                                   PLAINTIFFS’ AMENDED COMPLAINT
     Case 2:18-cv-07480-JAK-MRW Document 202 Filed 11/12/19 Page 67 of 76 Page ID
                                      #:4717



 1 Success began in 2009 when Herbalife relinquished “ownership” of the STS level
 2
     event to members of “the leadership.”
 3
           213. The Circle of Success produces and sells expensive monthly events
 4
 5 whose primary purpose is to:
 6
           •   disseminate misleading and fraudulent income claims
 7         •   recruit new members into the fraudulent business opportunity
 8             scheme
           •   increase the investment and engagement of those already ensnared
 9
               in the scheme
10
11         214. The Circle of Success has a presence in most states, and it plays a
12
     central role in the business model of a multi-billion dollar publicly traded company.
13
     Herbalife and Featured Speakers actively participate in, and promote, this fraudulent
14
15 enterprise across the several states. The enterprise is engaging in, and affecting,
16
     interstate commerce.
17
           215. Herbalife and the Featured Speakers jointly conduct, manage, and
18
19 control the affairs of the Circle of Success enterprise.
20
           216. The Featured Speakers are organized into regional hierarchies and
21
22 closely control who appears on the Circle of Success stage in their own regions.
23 Featured Speakers continually endeavor to expand the enterprise into new markets.
24
     They set the “qualification” price for their local events and present themselves as the
25
26 “special guest” speakers.
27         217. Herbalife controls the event calendar, slotting the local STS events in
28
                                                     67
                                    PLAINTIFFS’ AMENDED COMPLAINT
     Case 2:18-cv-07480-JAK-MRW Document 202 Filed 11/12/19 Page 68 of 76 Page ID
                                      #:4718



 1 around its own schedule of larger corporate sponsored events. Herbalife dictates a
 2
     standardized curriculum for Circle of Success events and controls the many
 3
     trademarks used in the “approved” presentations. Herbalife lays out a to-the-minute
 4
 5 STS agenda and designs and dictates standardized event agendas for all corporate
 6
     sponsored events.
 7
 8         218. Herbalife and the Featured Speakers jointly affect the strategic

 9 direction of the Circle of Success enterprise through regular meetings of the Strategy
10
     & Planning Committee and the Event Committee; these committees are made up of
11
12 top-level distributors and various Herbalife corporate employees and executives.
13         219. Defendant Herbalife and the Featured Speakers jointly decided that
14
     Herbalife would relinquish ownership of the STS in order to reinvigorate recruiting,
15
16 retention, and participation in the North American market.
17         220. The Circle of Success is a vehicle utilized by Defendant to carry out a
18
     pattern of racketeering activity over a protracted period. Herbalife engaged in a
19
20 pattern of racketeering activity by continuously transmitting and causing others to
21 transmit, by means of the mails and wires in interstate commerce, writings, signs,
22
   signals, pictures and sounds, all in furtherance of, and for the purposes of executing
23
24 a scheme or artifice to defraud in violation of 18 U.S.C. § 1341 and 18 U.S.C. §
25 1343.
26
           221. With these acts, Defendant and the Featured Speakers have collectively
27
28
                                                   68
                                   PLAINTIFFS’ AMENDED COMPLAINT
     Case 2:18-cv-07480-JAK-MRW Document 202 Filed 11/12/19 Page 69 of 76 Page ID
                                      #:4719



 1 persuaded tens of thousands of victims to invest substantial sums into attending
 2
     events which are held out as the secret to becoming financially successful in a
 3
     fraudulent scheme to which Defendants know financial success is not possible.
 4
 5         222. Herbalife has a duty to disclose that increased event attendance does
 6
     not lead to increased success in Herbalife, and/or that Herbalife is unaware of any
 7
 8 correlation between a distributor’s event attendance and financial success.
 9         223. The continuous predicate acts of mail and wire fraud are related because
10
     they have the same or similar purpose, they target the same victims, and they have
11
12 the same result: hundreds of millions of dollars flowing from the putative Class into
13 the coffers of Herbalife and its top few President’s Team distributors.
14
           224. The acts complained of herein project into the future with a threat of
15
16 repetition as the Circle of Success continues its nationwide operations unabated.
17         225. As a direct and proximate result of the Defendant’s pattern of
18
     racketeering activity, Plaintiff Class was injured in their business and property. Each
19
20 Plaintiff was induced — by reason of Defendant’s misrepresentations, omissions,
21 and blatant untruths — to surrender valuable consideration in order to participate in
22
   the inherently fraudulent scheme promoted by Herbalife’s racketeering enterprise.
23
24    WHEREFORE, as to Count I, Plaintiffs demand that judgment be entered against

25 the Defendant in favor of Plaintiffs and the Class members as follows:
26
27
28
                                                     69
                                    PLAINTIFFS’ AMENDED COMPLAINT
     Case 2:18-cv-07480-JAK-MRW Document 202 Filed 11/12/19 Page 70 of 76 Page ID
                                      #:4720



 1      1. Determining that this action is a proper class action and certifying an
 2         appropriate plaintiff Class pursuant to Fed. R. Civ. P. 23;
 3      2. Awarding Plaintiffs and the Class recoverable damages in an amount to be
 4         determined at trial, including an award of trebled damages as consistent with
 5         18 U.S.C. § 1964(c), compensatory and actual damages, reasonable attorneys’
 6         fees, prejudgment interest, post-judgment interest, and costs;
 7      3. Granting such further relief as this Court deems just and proper.
 8
 9         COUNT II: CONSPIRACY TO CONDUCT THE AFFAIRS OF A
10            RACKETEERING ENTERPRISE – 18 U.S.C. § 1962(D)

11         226. Plaintiffs incorporate by reference and reallege all allegations in the

12 above paragraphs.
13
          227. Defendant has agreed and conspired to violate 18 U.S.C. § 1962(c) as
14
15 set forth above in violation of 18 U.S.C. § 1962(d). Herbalife and the Featured
16 Speakers have intentionally conspired and agreed to directly, and indirectly, conduct
17
   and participate in the conduct of the affairs of the Circle of Success enterprise
18
19 through a pattern of racketeering activity.
20         228. Herbalife knew that its predicate acts of mail and wire fraud were part
21
     of a pattern of racketeering activity and agreed to the commission of those acts to
22
23 further the scheme to defraud hopeful business opportunity participants.
24         229. As a direct and proximate result of Defendant’s conspiracy, and the
25
     multiple overt acts taken by Defendant in furtherance of that conspiracy, Plaintiffs
26
27 have been injured in their business and property. Plaintiffs invested substantial sums
28
                                                    70
                                   PLAINTIFFS’ AMENDED COMPLAINT
     Case 2:18-cv-07480-JAK-MRW Document 202 Filed 11/12/19 Page 71 of 76 Page ID
                                      #:4721



 1 of time and money qualifying for, and attending, fraudulent Circle of Success events.
 2
        WHEREFORE, as to Count II, Plaintiffs demand that judgment be entered
 3
     against Defendant in favor of Plaintiffs and the Class members as follows:
 4
 5      1. Determining that this action is a proper class action and certifying an
 6         appropriate plaintiff Class pursuant to Fed. R. Civ. P. 23;
 7      2. Awarding Plaintiffs and the Class recoverable damages in an amount to be
 8         determined at trial, including an award of trebled damages as consistent with
 9         18 U.S.C. § 1964(c), compensatory and actual damages, reasonable attorneys’
10         fees, prejudgment interest, post-judgment interest, and costs;
11      3. Granting such further relief as this Court deems just and proper.
12
13     COUNT III: VIOLATION OF CALIFORNIA’S UNFAIR COMPETITION
14             LAW — CAL. BUS. & PROF. CODE §§ 17200 et seq.

15         230. Plaintiffs incorporate by reference and reallege all allegations in the
16 above paragraphs.
17
         231. Plaintiffs and Herbalife are each "persons" as defined by Cal. Bus. &
18
19 Prof. Code § 17201.
20         232. Herbalife's operation of the Circle of Success enterprise includes
21
     intentional misrepresentations, material omissions, and aggressive sales tactics
22
23 which constitute unlawful, unfair, and fraudulent conduct under the UCL.
24         233. Plaintiffs were exposed to, and influenced by, Herbalife’s standardized
25
     messaging, emanating from California, regarding the essential nature of the Circle
26
27 of Success over a protracted period.
28
                                                    71
                                   PLAINTIFFS’ AMENDED COMPLAINT
     Case 2:18-cv-07480-JAK-MRW Document 202 Filed 11/12/19 Page 72 of 76 Page ID
                                      #:4722



 1         234. Plaintiffs and putative Class members each suffered economic injury
 2
     directly resultant of Herbalife’s unlawful, unfair, and fraudulent conduct.
 3
           235. At Circle of Success events, Herbalife materially misrepresents: i) the
 4
 5 cost associated with pursuing the Herbalife business opportunity scheme, ii) the
 6
     likelihood of achieving substantial success, iii) the manner in which those who have
 7
 8 been successful in the scheme have achieved that success, iv) the value to the
 9 participant of “attending every event” and “qualifying for everything.”
10
           236. Herbalife offers convincing social proof of its legitimacy:
11
12         •   Hiring a former U.S. Surgeon General
           •   Hiring a former FTC commissioner
13
           •   Hiring a Nobel Prize winner
14         •   Hiring former Olympic athletes
15         •   Associating with a former U.S. Secretary of State
16         •   Sponsoring some of the world’s most famous athletes
17
           237. Herbalife’s misrepresentations regarding the Circle of Success are
18
19 fraudulent because an ordinary consumer acting reasonably under the circumstances
20 might be convinced, as Plaintiffs were here, that the Circle of Success could be
21
     utilized to achieve success in the Herbalife business opportunity — as Herbalife and
22
23 the Featured Speakers continuously claim.
24         238. Herbalife’s misrepresentations regarding the Circle of Success are
25
     unfair because misrepresenting that a series of repetitive and manipulative events
26
27 are the secret to having success in the business opportunity offered by a multi-billion
28
                                                    72
                                   PLAINTIFFS’ AMENDED COMPLAINT
     Case 2:18-cv-07480-JAK-MRW Document 202 Filed 11/12/19 Page 73 of 76 Page ID
                                      #:4723



 1 dollar publicly traded company offends established public policy, is immoral,
 2
     unethical, oppressive, unscrupulous and is substantially injurious to consumers. The
 3
     substantial harm caused to Plaintiffs and consumers by these representations greatly
 4
 5 outweighs the utility of allowing Defendant to continually misrepresent the
 6
     possibilities and probabilities of achieving meaningful financial success pursuing
 7
 8 the Herbalife business opportunity.
 9         239. Herbalife’s misrepresentations regarding the Circle of Success are
10
     unlawful because they violate 18 U.S.C. § 1341 and 1343’s prohibitions against mail
11
12 and wire fraud; violate 18 U.S.C. § 1962’s prohibitions against racketeering; and
13 violate Califorina’s prohibitions against false and misleading advertising codified at
14
     Cal. Bus. & Prof. Code §§ 17500 et seq.
15
16      WHEREFORE, as to Count III, Plaintiffs demand that judgment be entered

17 against Herbalife and in favor of Plaintiffs and the Class members as follows:
18
        1. Determining that this action is a proper class action and certifying an
19
           appropriate plaintiff Class pursuant to Fed. R. Civ. P. 23;
20
        2. Awarding Plaintiffs and the Class restitution for their losses in an amount to
21
           be determined at trial;
22
        3. Enjoining Herbalife from continuing to operate the Circle of Success in the
23
           manner described herein;
24
        4. Granting such further relief as this Court deems just and proper.
25
26                COUNT IV: NEGLIGENT MISREPRESENTATION
27         240. Plaintiffs incorporate by reference and reallege all allegations in the
28
                                                    73
                                     PLAINTIFFS’ AMENDED COMPLAINT
     Case 2:18-cv-07480-JAK-MRW Document 202 Filed 11/12/19 Page 74 of 76 Page ID
                                      #:4724



 1 above paragraphs.
 2
           241. Defendant misrepresented material facts and omitted material
 3
     information when presenting the Circle of Success to Plaintiffs. These
 4
 5 misrepresentations include that regular attendance of Circle of Success events would
 6
     guarantee success; omitting the material fact that Plaintiffs could not succeed simply
 7
 8 by “plugging in” to the event system as claimed by Herbalife and the Featured
 9 Speakers, and omitting the material fact that the Featured Speakers achieved their
10
     “success” by means other than those represented to the Plaintiffs at Circle of Success
11
12 events.
13         242. Herbalife had — and has — no reasonable grounds to believe that their
14
     representations regarding the Circle of Success are true.
15
16         243. Plaintiffs relied on the representations made by Herbalife at Circle of

17 Success events and were harmed when they expended substantial money, time, effort
18
     attending those events.
19
20      WHEREFORE, as to Count IV, Plaintiffs demand that judgment be entered

21 against Herbalife in favor of Plaintiffs and the Class members as follows:
22
      1. Determining that this action is a proper class action and certifying an
23
         appropriate plaintiff Class pursuant to Fed. R. Civ. P. 23;
24
      2. Awarding Plaintiffs and the Class recoverable damages in an amount to be
25
         determined at trial, including compensatory and actual damages, prejudgment
26
         interest, post-judgment interest, and costs;
27
28
                                                    74
                                   PLAINTIFFS’ AMENDED COMPLAINT
     Case 2:18-cv-07480-JAK-MRW Document 202 Filed 11/12/19 Page 75 of 76 Page ID
                                      #:4725



 1      3. Granting such further relief as this Court deems just and proper.
 2
 3                             DEMAND FOR JURY TRIAL
 4
           Plaintiffs demand a trial by jury as to all issues so triable.
 5
 6
 7 DATED: November 12, 2019               Respectfully submitted,
 8
                                          Mark Migdal & Hayden
 9
                                          By: /s/ Etan Mark
10
                                              Etan Mark
11
12                                             AND

13                                             Jason Jones, Esq.
14                                             Ohio Bar No. 0095384
                                               jason@jonesatlaw.com
15
16                                             Attorneys for Plaintiffs Jeff Rodgers,
                                               Patricia Rodgers, Jennifer Ribalta, and
17                                             Izaar Valdez
18
19
20
21
22
23
24
25
26
27
28
                                                      75
                                    PLAINTIFFS’ AMENDED COMPLAINT
Case 2:18-cv-07480-JAK-MRW Document 202 Filed 11/12/19 Page 76 of 76 Page ID
                                 #:4726



  1                                          SERVICE LIST
  2 Mark T. Drooks, Esq.
    mdrooks@birdmarella.com
  3 Paul S. Chan, Esq.
  4 pchan@birdmarella.com
    Gopi K. Panchapakesan, Esq.
  5 gpanchapakesan@birdmarella.com
  6 BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
    DROOKS, LINCENBERG & RHOW, P.C.
  7 1875 Century Park East, 23rd Floor
  8 Los Angeles, California 90067-2561
    Telephone: (310) 201-2100
  9 Facsimile: (310) 201-2110
 10
    Attorneys for Defendants Herbalife Nutrition Ltd. (fka Herbalife Ltd.); Herbalife International,
 11 Inc.; and Herbalife International of America, Inc.
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                     76
                                     PLAINTIFFS’ AMENDED COMPLAINT
